Brian K. Jackson (15296)
Brian K. Jackson, LLC
341 S. Main St. Suite 500
Salt Lake City, Utah 84111
Phone: (801) 441-8922
Fax: (801) 534-1948
brianj@bjacksonlaw.com
______________________________________________________________________________

                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 Michael Calnimptewa,                                             COMPLAINT
      Plaintiff,
                                                    Civil No.: ​2:19-cv-00044-DBP
 v.
                                                    Judge:
 Swift Transportation,
 Gallagher Bassett,                                 Magistrate: Dustin B. Pead
 Mohave Transportation Insurance Company.
       Defendants.                                             Jury Trial Requested


           Plaintiff, Michael Calnimptewa, by and through his attorney of record, Brian K. Jackson

of Brian K. Jackson, LLC in the Utah Labor Division, in the United States District Court for the

District of Utah, Central Division, hereby allege and complain the following facts and requests

this court that compensation for damages that have been incurred thereby be entered based on the

foregoing legal causes of actions against Defendants:

                                 PARTIES, JURISDICTION, VENUE

1.         Plaintiff, Michael Calnimptewa is a former employee of Swift Transportation “Swift”

until he was injured on or about March of 2017 on the worksite and was ultimately terminated on

or about May of 2017. He currently resides in Phoenix, Arizona with the intent to permanently

stay there.

Michael Calnimptewa
v. Swift Transportation
Complaint 1
2.         Defendant, Swift Transportation Co. LLC, a Delaware Corporation, hereinafter, “Swift”

is a transportation company that deals in transportation freight on Class 8 Rigs across the United

States and is the former employer of Michael Calnimptewa whose headquarters are located in

2200 S. 75th Avenue Phoenix, AZ 85043. The company of which employees over 39,000

employees that are commercial drivers.

3.         Defendant, Mohave Transportation Insurance Company, an Arizona corporation, is a

wholly-owned insurance captive subsidiary, and owner-operators occupational-accident, physical

damage, and other types of insurance. The company charges Swift for insurance claims

reimbursements, payroll, legal fees and management fees and administered to Mr.

Calnimptewa’s claims through their agent Melanie Malkemus through apparent authorized

authority as the work injury claims examiner.

4.         The “company” refers to both the actions of Swift and Mohave as it relates to the claims

described below. The company of which acted through apparent or authorized authority on

behalf of Swift to manage insurance claims as it related to Swift Employees. Also, given the

control that Swift has over Mohave, as to determining and approving insurance claims as it

relates to its employees, Mohave and its actions were actions that demonstrate a mere agency to

Swift, instead of an independent company. Without the employees of Swift, the company would

not be able to manage the claims. Also, without the approval of Swift as to the claims, in that

Swift is the 100% owner of the company, they could not pay any claims without such company

authorization.

5.         Defendant, Gallagher Bassett Services, Inc. and or Ace American Insurance Company,

provides risk management services to clients and was the insurance company that managed Mr.



Michael Calnimptewa
v. Swift Transportation
Complaint 2
Calnimptewa insurance claim whose principal headquarters are located at Two Pierce Place

Itasca, IL 60143-3141, United States.

6.         Subject matter jurisdiction is proper pursuant to 28 U.S.C. Section 1331 with a matter

arising under a federal law related to claims under the Americans with Disabilities Act of 1996

and the Employee Retirement Income Security Act of 1974 .

7.         Personal jurisdiction is proper as the incident in question occurred in Salt Lake County,

Utah through an employment contract that was primarily executed within the state of Utah of

Swift Transportation and Mohave Insurance while working in the course and scope of their

employment. Swift Transportation and Mohave Insurance have also thrust themselves into the

stream of commerce within the state of Utah with a hub within the state of Utah for its Class 8

rigs and agents and employers that work with Swift Transportation in fixing, assigning,

delegating and dealing with employment matters within the state of Utah. The area of which Mr.

Calnimptewa primarily communicated to the company with and the area of which his car was

parked when the incident alleged herein arose and the company benefited from the laws and

policies within the state of Utah owning and controlling their products and benefitting from the

laws and policies within the state of Utah as an active participant in the stream of commerce sells

its vehicles within the state with the intent of Utah residents owning and controlling their

products and benefitting from the laws and policies within the state of Utah as an active

participant in the stream of commerce including registering their business with the state. They

also have an active presence within the state and has a location where they sell their products and

fix their rigs for their clients within the state of Utah if any mechanical issues arise as to the use

of their products. The actions and involvement of which also invokes Utah’s long-arm statute.



Michael Calnimptewa
v. Swift Transportation
Complaint 3
8.         Personal Jurisdiction is proper over Gallagher Bassett in that they knew or reasonably

should have known that one of their insured would have claim arising out of the state of Utah as

it related to his or her employment with Swift Transportation and a potential worker’s

compensation claim and benefits from the laws and rights within the state of Utah. Mr.

Calnimptewa’s worker’s compensation claim was also filed within the State of Utah and as a

result, both entities have also consented to jurisdiction within the state of Utah related to Mr.

Calnimptewa’s claims as well as his claim for workplace discrimination with the Utah Labor

Commission with Swift and the actions of which stem from that worker’s compensation claim

with his primary place of contact during his employment located in Salt Lake City, Utah.

9.         The actions of which are alleged are intentional actions and survive any claim as it relates

to the exclusive remedy claim as to worker’s compensation and are claims that are beyond any

claim or settlement related to Mr. Calnimptewa’s claim for workers compensation.

10.        Venue is proper as the matter and incidents alleged herein arose within Salt Lake County,

State of Utah from an employment contract entered into and executed with Mr. Calnimptewa and

the contract of which was handled and executed with supervisors of Mr. Calnimptewa were

located within Salt Lake County, Utah.

11.        Mr. Calnimptewa filed a complaint with the EEOC and the Utah Labor Division under

case number B7-0528 and EEOC number 35C-2017-00528 for discrimination based on his

disability and unlawful retaliation within 180 days of the alleged incidents that occurred on or

after March 26th, 2017. Thereafter, Mr. Calnimptewa obtained a right to sue notice to file this

action within this venue on or about November 2nd, 2018 and has filed this action within the 90

days notice.



Michael Calnimptewa
v. Swift Transportation
Complaint 4
                                                 GENERAL ALLEGATIONS

12.          This case involves Plaintiff, Michael Calnimptewa, who was a commercial truck driver

for Swift Inc. Mr. Calnimptewa was an employee of Swift Transportation before March 27th,

2017 and was about 58-years old that time. ​(Exhibit A)1 ​Swift Transportation is a company that

transports freights and goods for (​See Declaration of Michael Calnimptewa at 1) (Exhibit A)r​ ious

corporations and entities through semi-truck across the United States. Their principal

headquarters are located in Salt Lake County, Utah. ​(Exhibit A)

13.          Mr. Calnimptewa was hired by Swift Transportation as a CDL truck driver to transport

freight through semi-truck across the United States. He had worked under that position for over

11 years. He was an excellent driver with no prior disciplinary action and was on a program

given his season as a driver to obtain additional work benefits due to his work history. ​(See

Declaration of Michael Calnimptewa at 1) (Exhibit A) (His work duties are described in Exhibit

O)

14.          Mr. Calnimptewa was in an accident arising out of and in the course of his employment

when the wind picked up and the semi-truck door slammed onto his arm and he fell 4 - 5 feet

onto the concrete, sustaining injuries to his back, shoulder, knee and elbow which the company

admits​. (Exhibit J at 2) (Exhibit C) (Exhibit G at 2) (Exhibit K) (See Declaration of Michael

Calnimptewa at 1, 2, 3)

15.          Mr. Calnimptewa was sweeping the back of the truck out after delivering a load in Las

                   ​ he company admitted that he sustained a work-related injury from falling
Vegas, Nevada. Id. T

off the back of his truck from a wind storm in their report.​ (Exhibit A, K)

16.          Despite this, and contrary to federal policy for truck drivers, he was forced to drive from

1
    Exhibits and documents referenced are exhibits and documents used by Mr. Calnimptewa in his worker’s compensation action.
Michael Calnimptewa
v. Swift Transportation
Complaint 5
the place of the injury, (Las Vegas) to Cedar City, to California. The company never reported the

work injury to the labor division. The company never denied the work injury claim. He was told

that he had committed to the load and that he had to take it to California with threats of

termination. He was also told that if he needed medical attention in California, that the company

could leave him stranded there.

17.        He incurred a meniscus tear to his knee which required arthroscopic surgery August 13th

of 2017 and was not able to perform his job-related duties up to or after his surgery due to the

pain and his inability to walk. ​(Exhibit E, I, J)

18.        In order to drive a Class 8 rig, Mr. Calnimptewa needed a Commercial Drivers License.

The license of which requires medical clearance if one’s limbs have been impaired prior to

driving again. Mr. Calnimptewa was not allowed to seek medical attention in Las Vegas. The

company also never sought medical clearance for him to drive once he indicated to them

impairment of his knee after he reported the injury in violation of DOT policy and company

policy.​ (Exhibit B) ( See C.F.R. 49 B III B §392.3; 391.35; 391.41).

19.        Mr. Calnimptewa as a result, had to drive on his hurt knee and back and elbow all the

way to Stockton California, without medical attention or pain management. Mr. Calnimptewa

was told to drive to California (542 miles from Las Vegas) or return to West Valley in threats of

termination from his job and in threats of stranding him with his injury when he talked to Swift

regarding his injury. ​(Exhibit B) (Declaration of Plaintiff 3, 4, 5)

20.         When he arrived to Stockton, he went to a doctor to obtain pain management. He told the

company of his visit to the doctor.

21.        Despite this, the company told Mr. Calnimptewa what doctors to go to, cancelled



Michael Calnimptewa
v. Swift Transportation
Complaint 6
appointment, talked to his doctors in violation of HIPPA, claimed that he was fit for light duty

despite having certification per federal regulation, terminated him as well as his medical benefits,

left him homeless and destitute and on his own in figuring out how to fix the problem himself.

22.        The company failed to report the injury to the Department of Labor when it occurred.

23.        The company and the insurance company never denied Mr. Calnimptewa’s worker’s

compensation claim.

24.        The company noted that that a worker’s compensation claim was filed on behalf of Mr.

Calnimptewa on March 31st, 2017 and he would not return to work until March 31st, 2018.

(Exhibit A)

25.        On July 24th, 2017 Doctor Noback authored a note stating, “Mr. Calnimptewa sustained

injuries to his back, left knee, and right elbow while at work … . He is still being treated and, for

the foreseeable future, will be unable to return to his previous occupation as a truck driver due to

physical limitations secondary to his injuries.” ​(Exhibit H)

26.        It was also noted on May 1st, 2017 that he could not return to work until he saw a

specialist. ​(Exhibit D at 3)

27.        The company admitted that he sustained a work-related injury from falling off the back of

his truck from a wind storm in their report.​ (Exhibit A, K)

28.        Mr. Calnimptewa reported the injury to the company when it occurred.​ (Exhibit A)

29.        The company told Mr. Calnimptewa not to seek treatment. ​(Declaration of Plaintiff 3, 4,

5)

30.        The company made Mr. Calnimptewa go to their own Worker’s Compensation doctors

for the injuries at U.S. Health Works on April 1st, 2017 with an initial expected return to work



Michael Calnimptewa
v. Swift Transportation
Complaint 7
date of April 28th, 2017. ​(Exhibit C)

31.        Three weeks after the injury, Mr. Calnimptewa was called by Kim Bosler from Gallagher

Bassett for a phone interview and Mr. Calnimptewa shared the exact same story he initially

shared with Melanie Malkemus and his Driver Manager Claire. He never heard from the

Gallagher Bassett after that directly and was unable to get information from them when he tried

to reach out to them. They never denied his worker’s compensation claim.

32.        The company made Mr. Calnimptewa cancel his follow-up appointment on April 6th,

2017 with U.S. Health Works and physical therapy appointments. ​(See Declaration of Plaintiff at

9)

33.        The company wanted Mr. Calnimptewa to return back to Pocatello, Idaho to obtain the

physical therapy he needed and took money out of his paycheck to pay for a bus ticket. Mr.

Calnimptewa in his condition and with all of his belongings could not make the trip. A fellow

trucker was gracious to Mr. Calnimptewa and allowed him to stay in his home nearby.

34.        Thereafter, he started living with his in-laws and had to borrow money off them for his

living expenses who also lived nearby and paid them $1000 for room and board. He did not

receive any compensation benefits during this time and there was no denial of his benefits at this

time.

35.        Mr. Calnimptewa never received the medical attention he needed until the company

finally scheduled another appointment on May 1st, 2017 but for the emergency room he attended

at California Medical Center due to the pain. He was prescribed pain medication at that time but

was unable to fill the medication due to lack of funds. He had no access to the insurance

information to bill workers compensation. When he attempted to contact the insurance company,



Michael Calnimptewa
v. Swift Transportation
Complaint 8
he was told that he could not contact the insurance company directly and had to go through the

company. ​(See Declaration of Plaintiff at 10 - 13) (Exhibit D)

36.        Melanie Melkumus talked to U.S. Health Works doctor immediately prior to Mr.

Calnimptewa’s visit to U.S. Health Works on May 1at. The company denied such conversation

despite it being clearly stated in the doctor’s note that it occurred. ​(Exhibit D)

37.        This is a violation of the Health Insurance Portability and Accountability Act in talking to

a medical professional regarding protected health information of Mr. Calnimptewa as well as

doctor-patient privileged information.

38.        Thereafter, despite Mr. Calnimptewa describing the pain he was in, the doctor would only

prescribe tylenol and it is Mr. Calnimptewa belief that the conversation the company had with

his doctor deterred the doctor from determining if Mr. Calnimptewa was in serious pain and did

not have my prior medical records from my visit to the ER. ​(Exhibit D)

39.        The doctor at the visit admitted that Mr. Calnimptewa showed no improvement from his

original injuries. It also noted that if there was nothing that could be modified for his work

duties, he could not return to work. However, there was no specific return to work release and

Mr. Calnimptewa had not talked to the doctor about returning to work or duties he could perform

under light duty ​ Id.

40.        That same day, Mr. Calnimptewa had to admit himself into the Emergency Room at Lodi

Medical Hospital and received the necessary pain management he needed. The doctor there

noted that he could not return to work until he saw a specialist for his injuries. ​(Exhibit D at 3)

41.        The company wanted Mr. Calnimptewa to have an MRI in Boise, Idaho to save money.

Which was nowhere near where he was at the time and 5 hours away from his home. Thereafter,



Michael Calnimptewa
v. Swift Transportation
Complaint 9
an MRI was setup in California of which was later cancelled.

42.        During this time he was suffering from pain on a scale of 1 - 10 of 8 all the time and had

to lay down in bed to keep the pain level down. He could not touch the sky with his left hand.

When he tried walking on his knee it was wobbly like it was rubber and all of the pain shot up to

his pelvis. He had to lean on his other leg to get the pressure off and had to constantly watch it or

it would buckle.

43.        The company paid Mr. Calnimptewa benefits for his work-related accident checks of

$3,574.86, $736.03 from their own account and another check for $736.03 from Gallagher

Basset. The claimed to have paid medical bills to Lodi Medical Hospital and to U.S. Health

Works for his work-related injury but his visit to Lodi Medical hospital was sent to collections.

(Exhibit N at 3)

44.        Mr. Calnimptewa was not in a position to return to work medically on May 10th, 2017

since the work-related accident given his tear and back pain he was suffering. ​(See Declaration

of Plaintiff 13 - 16)

45.        Mr. Calnimptewa was not in a position to return to work up to his surgery in August of

2017. ​(See Declaration of Plaintiff 13 - 16)

46.        Despite, this the company claimed that in light of his most-recent medical note, of which

Mr. Calnimptewa had not provided to the company prior, that he could perform light duty work.

Mr. Calnimptewa reached out to the company to explain that he could not work light duty and to

inquire what the light duty work required.

47.        The company never communicated to Mr. Calnimptewa what light duty jobs he could do

in light of his injuries, he also still did not have a medical certificate that would clear him to



Michael Calnimptewa
v. Swift Transportation
Complaint 10
work at that time under federal law. ​(Exhibit M) (Exhibit O)

48.        Mr. Calnimptewa could not perform his expected job duties under his job description as a

truck driver on a torn medial meniscus and lower lumbar strain physically and legally. ​(See

Declaration of Plaintiff 16, 17, 18, 19)​ ​( See C.F.R. 49 B III B §392.3; 391.35; 391.41).

49.        Mr. Calnimptewa could not drive himself to work in light of his injuries. ​Id.

50.        Mr. Calnimptewa could not work as a truck driver under the medication that had been

prescribed to him. ​Id.

51.        On May 22nd, 2017, the company sent a letter to Mr. Calnimptewa claiming that the light

duty placement “was in compliance with the work restriction established by your treating

physician” without further detail as to the job description, the time or location of the job. It

claimed that it was unsuccessful and contacting Mr. Calnimptewa regarding the light duty

program and noted that it would proceed to take him off the program “as it could possibly affect

your employment with Swift Transportation as well.” The letter was signed by Lauranetta

Williams the return to work coordinator.

52.        Before and after this letter, Mr. Calnimptewa contacted Swift to inquire what the job

duties were for light duty and to explain to them that he could not work in his condition. He

called the company and left a message and relayed the same message through counsel to Michael

Dyer, the representative for Swift of which he said he would relay the information to the

company in a phone conversation as well as through e-mail indicating that he could not return to

work until he saw a specialist.

53.        On May 24th, 2017, the company discontinued his medical benefits without advance

notice to Mr. Calnimptewa.



Michael Calnimptewa
v. Swift Transportation
Complaint 11
54.        On May 31st, 2017, the company despite claiming that he was removed from light duty

status, claimed again that he was still on light duty status and that he was “expected to adhere to

Swift policies and procedures regarding attendance, timeliness, productivity, communication

ect.” They claimed they attempted to contact him through counsel and personally and “no one

reciprocated. Per Swift policy failure to work the modified light duty position provided, known

as “No Call No Show” or lack of communication may result in your separation of employment

with Swift Transportation and benefits will be interrupted. Please reach out to me if you have

any questions regarding this letter.” As a result, the letter noted, “At this time, I will proceed a

separation of employment with Swift Transportation as of June, 2017.”

55.        There was no mention of the “No Call no Show” policy in the prior letter.

56.        The company terminated Mr. Calnimptewa for the injuries he sustained and discontinued

his medical benefits before terminating him and terminated his medical benefits. (Exhibit M at 5)

(Exhibit N)

57.        Prior and after this, Mr. Calnimptewa was suffering from severe depression due to his

inability to attend to his medical needs and the pain his was suffering from as well as marital

issues in light of the financial situation they were in and Mr. Calnimptewa imposing in on and

relying on his in-laws for support. He had feelings of helplessness, hopelessness, anger,

frustration, anxiety, stress, general fear, as well as thoughts of suicide. He had a prior medical

condition of depression. The incident also caused his wife to separate from him as a result of the

incident.

58.        The company scheduled the MRI for Mr. Calnimptewa in Pocatello, Idaho for June of

2017 and then failed to pay for that medical expense which was sent to collections and of which



Michael Calnimptewa
v. Swift Transportation
Complaint 12
Mr. Calnimptewa had to pay his own way to attend.​ (Exhibit E).

59.        Due to the marital issues and inability to pay for his recurring bills, Mr. Calnimptewa did

not have a place to live or stay during his injury. As a result, he had to drive down to Arizona

with all of his belongings to receive medical assistance with the Hopi Native American

Reservation and its benefits to tribal members on or about June or July of 2017l.

60.        The company and insurance company did not schedule a surgery date for Mr.

Calnimptewa or a follow-up with the MRI doctor.

61.        When Mr. Calnimptewa finally received proper medical attention for his knee and back

injuries in July of 2017, the doctor ordered that he could not work at that time in light of his

injuries with his first visit to Mr. Noback.​ (Exhibit H)

62.        After surgery, Mr. Calnimptewa was told that he could not return to work as a truck

driver for at least 6 months until he had fully healed.​ (Exhibit I)

63.        The company never paid for the MRI for Mr. Calnimptewa which the scheduled for him

in Pocatello, Idaho, hundreds of miles of where his injury occurred.

64.        The company never paid for the surgery for Mr. Calnimptewa, it was paid for with a

low-income medical program.

65.        The independent medical examiner from the company noted that Mr. Calnimptewa

suffered from a medial tear in the meniscus and that he may have suffered from a lower lumbar

strain as well as a lateral epicondylitis. ​(Exhibit J)

66.        Mr. Calnimptewa’s back injuries and elbow injuries have not been fully addressed yet.

(Exhibit I, J)

67.        His 2012 Subaru Forester was repossessed which he inherited from his parents. He owes



Michael Calnimptewa
v. Swift Transportation
Complaint 13
his in-laws $5000 in rent. He has to use food stamps, to pay for electricity and water. He had a

friend paying for his phone bill starting in August of 2018. He has been receiving compensation

from his church for gas and hygiene. He also received compensation from friends and family

members to about $700 as well as room and board to help pay for him at this time and suffered

from the same emotional trauma. ​ (See Declaration of Plaintiff at 24, 25, 26)​ .

68.        He continues to suffer from pain due to his knee injury and may require additional

surgery as well as back pain. Upon Mr. Calnimptewa’s information or belief, the inability to

obtain surgery after the surgery and having to continue to walk on his knee due to the actions of

the company and dictating and denying his medical visits, made his knee and back injuries worse

then they would have had he properly been attended to in Las Vegas he also suffered from

additional and unnecessary pain and suffering for the delay as well as unnecessary emotional

trauma including when he was able to obtain the proper pain medications due to lack of funds

and the company’s and insurance company’s inability to provide him with the information he

needed to bill workers’ compensation as well as the company down-playing his injuries and

claiming that he would return to work without him still receiving a proper diagnosis and

treatment for his initial injuries.

69.        He is still unable to work and may never be able to return to work as a CDL driver or

obtain a proper job or have time to pursue a new career given his age and is working toward

being qualified for government disability benefits.

                                         LEGAL CLAIMS

70.        As a result, Mr. Calnimptewa now brings the following causes of action and incorporates

the above facts above into the allegations below:



Michael Calnimptewa
v. Swift Transportation
Complaint 14
                      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

71.        To prove a claim for intentional infliction of emotional distress, Mr. Calnimptewa must

prove each of the following elements: Outrageous and intolerable conduct by Defendant and 2.

Defendant intended to cause emotional distress or acted with reckless disregard of the probability

of causing emotional distress; and 3. Mr. Calnimptewa suffered emotional distress that was

caused by Defendant’s conduct. Samms v. Eccles,​ 11 Utah 2d 289, 358 P.2d 344 (1961). ​(See

Amos v. Corp of Presiding Bishop, 594 F. Supp. 791, 831 (D. Utah 1984)) “Outrageous and

intolerable” conduct is conduct that offends generally accepted standards of decency and

morality or, in other words, conduct that is so extreme as to exceed all bounds of what is usually

tolerated in a civilized community. Anderson Development Company v. Tobias, et al, ​116 P.3d

323​ (Utah 2005).

72.        Mr. Calnimptewa incorporates the language of the causes of action for assault and battery

into this cause of action as well.

73.        Count 1: Here, Plaintiff alleges that the company intended to cause distress on him when

they told him through his supervisor that he had to finish his load to Stockton California after his

injury in Las Vegas without federal certification that Mr. Calnimptewa was cleared to drive as a

result of the injury and knowledge of his pain and injury. This was conduct that offended the

accepted standards of decency and morality when an individual suffers a severe work-site injury

that requires medical attention and federal authorization before we can commercially drive again

and of which made it so he could not take any medication for the pain.

74.        Count 2: Plaintiff alleges that the company intended to cause distress on him when they

told him that he had to buy a bus ticket and return home to obtain further medical attention in



Michael Calnimptewa
v. Swift Transportation
Complaint 15
light of his injury knowing the seriousness of his injury, his inability to properly walk or drive

and the amount of belongings that he had in his truck. This was conduct that offended the

accepted standards of decency and morality as it relates to assuring that Mr. Calnimptewa

obtained and was able to obtain the proper medical attention and had the ability to travel on the

bus in his medical state at the time.

75.        Count 3: Plaintiff alleges that the company intended to cause distress on him when they

told him to cancel his follow-up doctor appointment in California to his injuries knowing that he

suffered an injury that required a follow-up doctor visit and time off of work due to the

seriousness of the injury. This was through Ms. This was conduct that offended and went beyond

the accepted standards of decency and morality as it relates to Mr. Calnimptewa, his health and

medical needs at that time and his ability to be properly diagnosed and recover from his injuries.

76.        Count 4: Plaintiff alleges that the company intended to cause distress on him when he

was unable to return to his home and was unable to obtain medical attention for his knee and pay

for pain prescriptions when he stayed in California in light of the serious injuries he had suffered

that the company was aware of. This was conduct that offended the accepted standards of

decency and morality as to ensuring Mr. Calnimptewa was able to return in a way that did not

disrupt his knee further and he was able to do in a way where he was able to take all of his

belonging home as well as their knowledge of the pain that Mr. Calnimptewa was suffering from

as a result of his knee injury.

77.        Count 5: Plaintiff alleges that the company intended to cause distress on him when the

company talked to his doctor prior to his appointment and thereafter the doctor refused to listen

to Mr. Calnimptewa’s complaints and only prescribed him tylenol despite the pain he was in and



Michael Calnimptewa
v. Swift Transportation
Complaint 16
in light of the fact he had to go to the ER for further medical treatment for pain managment

thereafter. This was conduct that offended the accepted standards of decency and morality as the

conversation violates doctor patient privileges, HIPPA, and Defendant’s ability to properly

explain and address the issues with the doctor without intervention by the company.

78.        Count 6: Plaintiff alleges that the company intended to cause distress on him when they

attempted to claim that he was able to work light duty, despite his physical condition on a torn

knee and the company’s failure to determine what specific limitations he had on a specific job

duty and intentionally failing to discuss with Mr. Calnimptewa what his duties would be prior to

determining whether or not he could return to work or hearing specific complaints of Mr.

Calnimptewa regarding his knee. Any duties of which were outside the job description of Mr.

Calnimptewa as a CDL driver and he could not continue to work as a CDL driver until he had

obtained proper federal medical authorization. This was conduct that offended the accepted

standards of decency and morality as Ms. Calnimptewa still needed doctors approval to return to

work with the doctor knowing on what conditions he would return to to light duty. This was also

in light of the fact that Mr. Calnimptewa did not live in California at was living with his in-laws

and had no personal transportation to and from work as his car was in Salt Lake City, Utah nor

funds for other travel accommodations to and from work.

79.        Count 7: Plaintiff alleges that the company intended to cause distress on Mr.

Calnimptewa when they terminated his health benefits while he was still an employee of the

company and prior to terminating him denying him the ability to seek medical attention knowing

that Mr. Calnimptewa was using his private insurance as it was the only means for him to obtain

proper pain management. This was conduct that offended the accepted standards of decency and



Michael Calnimptewa
v. Swift Transportation
Complaint 17
morality as it made it so Mr. Calnimptewa had no way to address his health condition at that time

and start the recovery to return to work, they also terminated his benefits before they terminated

Mr. Calnimptewa as an employee further indicating they intended to cancel his health benefits

before even determining to terminate him. There was also no justifiable basis to terminate Mr.

Calnimptewa as they knew he was not in a condition to drive or work with the condition he was

in and could not work under his job duties and was not living in the area they offered light duty

to him at that time.

80.        Count 8: Plaintiff alleges that the company ​intended to cause distress on Mr.

Calnimptewa when they terminated him from his position for failure to attend light duty in light

of his injury and knowing it was a worksite injury which left him homeless, destitute and had to

borrow money from friends and family and led to the repossession of his vehicle he inherited

from his family. This was conduct that offended the accepted standards of decency and morality

as the company knew that it was a worksite injury and they had the responsibility of paying for

his medical injury related to the injury and the company had intentions of doing so as they had

threatened to leave Mr. Calnimptewa stranded when he initially reported his injury.

81.        Count 9: Plaintiff alleges that   the company intended to cause distress on Mr.

Calnimptewa when they wanted Mr. Calnimptewa to obtain and MRI in Boise, Idaho to save

money. This was conduct that offended the accepted standards of decency and morality as Mr.

Calnimptewa did not leave in Boise Idaho and was over 6 hours away from his home and over 9

hours from where he was and he had now way to accommodate himself financially for such and

MRI.

82.        Count 10: Plaintiff alleges that the company intended to cause distress on Mr.



Michael Calnimptewa
v. Swift Transportation
Complaint 18
Calnimptewa when they forced him to seek his own medical attention due the company’s failure

to do so without health benefits and move all the way to Arizona in order to obtain such

attention. This was conduct that offended the accepted standards of decency and morality as the

company knew that it was a worksite injury and they were responsible for the injuries and that

they had terminated his own health benefits.

83.        Count 11: Plaintiff alleges that the company intended to cause distress on Mr.

Calnimptewa when they did not pay for the MRI bill and other medical bills they had setup or

that Mr. Calnimptewa had setup to address his work injures which was conduct that offended the

accepted standards of decency and morality as the company was responsible for paying the bill

of behalf of Mr. Calnimptewa and the insurance company never denied Mr. Calnimptewa’s

workers compensation claim. The actions were also conduct that offended the accepted standards

of decency as it relates to the fraud and discrimination claims and breach of fiduciary duty claims

as the actions created a severe conflict of interest as it related to Mr. Calnimptewa and his health

and well-being and their actions were a means to mitigate any liability owed toward Mr.

Calnimptewa, the conflict of which discriminated and caused injury to Mr. Calnimptewa. The

conflict of which was also fraudulent and deceptive and misleading as to the intent and purpose

of the Mohave Insurance. The conflict also left Mr. Calnimptewa utterly destitute and homeless

and unable to provide for himself and attend to his medical needs.

84.        Count 11: Mr. Calnimptewa maintains that the company intended to cause emotional

distress to him when they failed to pay him for worker’s compensation without a denial of his

claim but still maintained a claim against Mr. Calnimptewa without a justifiable defense as to not

to pay him his worker’s compensation benefits which continued to force Mr. Calnimptewa to



Michael Calnimptewa
v. Swift Transportation
Complaint 19
suffer from his pain and continue to leave him destitute. The actions of which were outside the

bounds of decency as there was no claim denial filed and no reason to drag out a claim against

Mr. Calnimptewa, but for to force him through the process and his needs to take a settlement

offer and was a means to mitigate the liability owed toward Mr. Calnimptewa which was the

underlying purpose and intent of maintaining the action of withholding benefits from him.

85.        And or the actions were done with reckless disregard with a probability that their actions

would cause emotional distress to Mr. Calnimptewa in light of the company’s intent which was

to mitigate liabilities owed to the company, as described in the fraud section and as to the

discrimination it caused in the discrimination section and under the breach of fiduciary duty

claims.

86.        Mr. Calnimptewa suffered emotional distress and emotional distress that was severe as a

result of the intentional actions. The actions exacerbated Mr. Calnimptewa and his condition

related to depression. It affected his marital relationship with his wife and with his in-laws. He

spent countless days without the ability to attend to his medical needs and without the ability to

afford the pain medication he needed. It took over 5 months for him to obtain the surgery he

needed which could have happened within a month of the injury had the company properly

addressed and attended to the situation.

87.        It left Mr. Calnimptewa in physical pain that he had to endure until his surgery which was

unneeded and unnecessary physical pain as well as the pain he had to endure while driving to

Stockton, California as well as to Arizona. He suffered from feelings of hopelessness,

helplessness, anger, fear, frustration, lack of sleep, anxiety, increased depression, thoughts of

suicide and injury to his person as noted in this complaint. The emotional trauma he suffered at



Michael Calnimptewa
v. Swift Transportation
Complaint 20
the time of his injury and continued due to the company’s intentional actions or reckless actions

up to and after his surgery and of which he still suffers.

               INTENTIONAL INTERFERENCE WITH ECONOMIC RELATIONS

88.        That the company intentionally interfered with an existing and a potential economic

relationship that Mr. Calnimptewa had in relation to his private health benefits and worker’s

compensation benefits in that they made Mr. Calnimptewa drive to California on a torn knee

without proper medical attention and federal authorization;

89.        Count 1: They intentionally did not allow Mr. Calnimptewa obtain the proper medical

attention he needed for his knee when they told him to cancel his follow-up appointment with the

doctor and did not schedule another follow-up appointment a month later and they made Mr.

Calnimptewa drive to California on a torn knee without proper medical attention and federal

authorization

90.        Count 2: They intentionally did not pay Mr. Calnimptewa through insurance in a timely

manner at the time of his injury and did not pay for his pain medication despite not denying his

worker’s compensation claim as a means to mitigate liability owed toward Mr. Calnimptewa.

91.        Count 3: That they unlawfully talked to Mr. Calnimptewa’s physician prior and

interfered with Mr. Calnimptewa and his ability to discuss the matter with his doctor. That

claimed that Mr. Calnimptewa could return to work on light duty despite the fact that he had not

received an MRI or official diagnosis of his knee and did not determine if he could work specific

job duties and was without a doctor’s certification prior to attending to those duties and without

discussing with Mr. Calnimptewa what those duties would be.

92.        Count 4: They intentionally terminated Mr. Calnimptewa’s medical benefits prior to any



Michael Calnimptewa
v. Swift Transportation
Complaint 21
notification of termination.

93.         ​Count 5: They intentionally terminated Mr. Calnimptewa and his work benefits despite

being put on notice of his inability to work and knowing that he had no knowledge of his job

duties and his inability to commute to any location. This was also before Mr. Calnimptewa was

actually terminated.

94.        Count 6: They intentionally left Mr. Calnimptewa destitute and still injured and

undiagnosed when they terminated and did not pay him workers compensation benefits at that

time that left him unable to work to attend to his medical injuries and his basic life needs and

prolonged the time of which Mr. Calnimptewa could recover and return to work.

95.        That Defendants did so by improper means as they were required to pay him benefits

and his medical bills as there was no dispute it was a work-site injury and was an attempt to

avoid paying Mr. Calnimptewa benefits and claiming that he refused to work light duty when it

was offered him.

96.        The actions of which interfered with his ability to return to work after his recovered with

the company and his ability to obtain the same kind of work after his injury and prolonged his

ability to obtain work due to the continuous knee problems that Mr. Calnimptewa still suffers.

The actions of which also ultimately rendered Mr. Calnimptewa disabled long-term.

97.        Mr. Calnimptewa maintains that but for his ability to receive proper timely medical

attention, he would have been able to obtain work in a timely matter and would not being

suffering from the current injuries he suffers now as well as he would have received

compensation from the company during the injury he also maintains that but for the intentional

actions, that prolonged his surgery, he could have returned to work as a CDL driver and



Michael Calnimptewa
v. Swift Transportation
Complaint 22
remained in that profession up to retirement.

98.        The actions of which Mr. Calnimptewa lost wages and benefits past and future that he

should have received but for the prolonged surgery and recover time as well as his ability to

return to work as a CDL driver thereafter. ​Eldridge v. Johndrow, 2​ 015 UT 21, ¶ 70, 345 P.3d 5

      DISCRIMINATION BASED ON DISABILITY UNDER THE AMERICAN WITH
                        DISABILITIES ACT OF 1990

99.        Mr. Calnimptewa was employed by Swift          that had over 39,000 employees. Mr.

Calnimptewa ​suffered from a debilitating disability that made it so that he could not

perform and substantially limited major life functions ​which included walking in general,

putting weight on his leg for a long period and time, and the severe pain he was suffering from in

his knee as well as the back pain he was suffering from and working in his profession as a CDL

driver which required federal medical certification after an impairment of a limb of which he

never received and in that he ultimately qualified for disability, the action of which required pain

medication, an MRI, surgery, rehabilitation, a knee brace and back brace. He also had a record of

such impairment and was regarded as having such an impairment, when he was unable to work

due to the injury he suffered from and required physical therapy initially.

100.       Discrimination;​Mr. Calnimptewa incorporates the language from the other causes of

actions and claims into this cause of action well, Gallagher Bassett is implemented as it relates

to discrimination under the ERISA act and through activities of its agents with authorized or

apparent authority as described in this complaint and the contractual relationship with SWIFT.

The actions described were within the course and scope of the employment of Swift’s employees

as it related to their duties of assessing and reporting a work-site injury. Also, with the purpose

of Swift’s insurance claim’s unit, the actions described herein was also for the purpose to benefit


Michael Calnimptewa
v. Swift Transportation
Complaint 23
swift, namely, to mitigate any liability toward Mr. Calnimptewa through through insurance

claims adjustor.

101.       Count 1: In that the company discriminated against Mr. Calnimptewa based on his

disability and failed to accommodate him in allowing him to take time off work and see a

physician when he was in Las Vegas. In threatening of terminating him if he did not drive to

Stockton, California.

102.       Count 2: In telling him to cancel his doctor's appointment with the company and

dictating his doctor appointments and what doctors he could see and keeping him from receiving

the necessary medical attention and pain management he needed for his injuries and as a result,

making denying Mr. Calnimptewa in making such facilities readily available to him.

103.       Count 3: In claiming that he had to ride a bus all the way him in light of his injuries and

using his own money from his paycheck to pay for a bus ticket.

104.       Count 4: For not allowing Mr. Calnimptewa to have a follow-up appointment with the

doctor until a month after his first visit as well as attending the physical therapy during that

month and telling him to cancel those appointments.

105.       Count 5: For forcing Mr. Calnimptewa to go the emergency room on his private

insurance due to the company’s failure to give him the information he needed to bill for worker’s

compensation and made it so he could not afford the pain medication that was prescribed to him.

106.       Count 6: For unlawfully talking to Mr. Calnimptewa’s through Ms. Mekimus acting on

behalf of Swift Transportation as a claims adjuster for Mohave insurance or with apparent

authority that she acted as an agent on behalf of the company to manage and review Mr.

Calnimptewa’s claims which made it so the doctor would not listen or assign pain medication to



Michael Calnimptewa
v. Swift Transportation
Complaint 24
him.

107.       Count 7: For claiming that Mr. Calnimptewa was able to return to light duty without

talking to Mr. Calnimptewa and explaining to him of his job duties, knowing that he had no

means or ability to travel to the area of which the light duty was offered, knowing or should have

known that he was in severe pain and was unable to perform any such duties, knowing that the

duties were not under his job description, knowing that he had not been medically cleared by a

federal doctor to work under his job description, for terminating his medical benefits before they

even terminated Mr. Calnimptewa indicating the company’s intent was to terminate Mr.

Calnimptewa and find an excuse to terminate him and not pay him his benefits which was an

unlawful and improper job restructuring based on the actual physical needs of Mr. Calnimptewa,

this was also the unlawful limiting, segregating and classifying of Mr. Calnimptewa that

adversely affected his employment status with the company.

108.       Count 8: This was also a unlawful qualification standard and test and criteria used to

screen-out Mr. Calnimptewa as explained in the fraud section and was not job-related to Mr.

Calnimptewa’s position as noted above and in this section and was not consistent with business

necessity, in that Mr. Calnimptewa did not live in California, the company did not and was not

expecting him to work in California and only did so when he was injured as a means to mitigate

risk and find a way to terminate him when they found that he refused such a standard despite

doctor’s approval and as to Mr. Calnimptewa’s status, abilities and job duties.

109.       Count 9: The inquiry and determination of the company as it related to light duty and

examination of Mr. Calnimptewa’s claims, claiming to be an insurance company was also a

prohibited examination and inquiry as to Mr. Calnimptewa and his injuries and the nature or



Michael Calnimptewa
v. Swift Transportation
Complaint 25
severity of the disability as the examination was not job-related and not consistent with business

necessity, but was instead a risk assessment as to his injuries and a means to unlawfully mitigate

liability owed toward Mr. Calnimptewa. The inquiry was also not made to determine his ability

to perform job-related functions but was instead a scheme and method to mitigate liability and

risk owed to Mr. Calnimptewa and was not in the best interest of his health as explained further

in the fraud section and the conflict of interest it created. The standard they created, in approving

his ability to work light duty, was also a direct threat to the health and safety of Mr. Calnimptewa

and his undiagnosed injury as well as the standards to get him medical treatment hundreds of

miles of where he lived and where he was at the time and determining that he should ride on a

bus to get home and that he was physically fit to do so without medical evidence.

110.       Count 10: For failing to communicate directly with Mr. Calnimptewa and his ability to

return to work and determining what accommodations he needed to see if he could work what

light duty they were offering, if had proper transportation and funds to do the light duty, if they

were under his job description, if he needed crutches or a brace, how long he could sit and if he

was on and had to be on any pain medication.

111.       This was also knowing that prior the doctor at the initial visit at U.S. Health Works had

issued the same original assessment at his initial injury then he did the months prior and they did

not attempt to have him attend light duty at that time. This was also with knowledge that he did

not obtain the necessary physical therapy and pain medication during that month and he had not

improved since his initial visit. This is also in light of the fact that he had never he had the

opportunity to be properly diagnosed for his knee at that time, obtain an MRI, and ultimately

obtained the necessary surgery after the results of the MRI.



Michael Calnimptewa
v. Swift Transportation
Complaint 26
112.       Count 11: For failing to take Mr. Calnimptewa to a doctor when he was first injured in

Las Vegas to a doctor after he had impaired his leg as a CDL driver which is medically and

legally required for Mr. Calnimptewa and the company to do before he could drive again and

instead forcing him to drive to California with the threat of losing his job as well as claiming that

he would be stranded there.

113.       Count 12: For wanting Mr. Calnimptewa to obtain an MRI for his knee in Boise, Idaho

which was nowhere were he was or lived and Pocatello, Idaho where he lived but was unable to

return there do to his situation as a means to save money.

114.       Count 13: For prolonging his pain assessment, diagnoses and ultimate surgery as a result

of their actions and making Mr. Calnimptewa have to find a way to attend to his medical needs

without health insurance and without an ability to work.

115.       Count 14: For failing to pay and timely pay Mr. Calnimptewa for medical costs and

benefits and provide insurance information under workers compensation which made it so he

could not pay for his basic needs and recurring expenses despite the company’s knowledge that it

was a worksite accident which was a denial of facilities to accommodate Mr. Calnimptewa, this

is also in light of the fact that the company claimed to be their own insurance company and that

there was no denial of his initial claim, this also indicates that such accommodations was not a

financial burden on the company given its size and resources.

116.       Count 15: The participation in with Mohave and Gallagher Bassett, was also a

contractual relationship and arrangement that had the effect of subjecting Mr. Calnimptewa to

discrimination on his disability and was a means to perpetuate discrimination who are subject to

common administrative control as explained in the fraud section. The was also the unlawful



Michael Calnimptewa
v. Swift Transportation
Complaint 27
exclusion of Mr. Calnimptewa of his right to his benefits who was qualified for such benefits in

suffering a work-site injury, the claim of which was never actually denied. This was also a

qualification standard and test as it relates to their risk mitigation as explained in the fraud

section and as a result, did not accommodate to him as it related to his known physical injury.

117.       The actions of which made Mr. Calnimptewa suffer from additional unneeded physical

pain and which made the injuries that he suffered more severe to the prolonged time and use on

the injured knee and back and also left Mr. Calnimptewa destitute, homeless, without medical

benefits and unable to work and pain the necessary bills to attend to his needs. The actions of

which were also reasonable in light of circumstances as noted above and would not place an

undue burden on the company especially in light of the fact that they had their own company

insurance to compensate for such claims.

118.       The company unlawfully used tests and methods and it related to mitigation of liability

risk as explained in the fraud section as it related to Mr. Calnimptewa suffering from this

disability. This is included schemes such as claims that he could work light duty, such as

speaking directly to his doctors, such as forcing him to go to the doctors of his choice and

dictating what kind of medical care he could have including cancelling his physical therapy.

Withholding his workers compensation benefits from him and not paying him untils months after

they were due for no just-case. For trying to “shop around” the country to find the cheapest

doctors to attend to Mr. Calnimptewa’s needs even if they were hundreds of miles away.

119.       Wrongful Termination Count 16: ​For wrongfully terminating Mr. Calnimptewa based

on the injury he suffered that caused him to be disabled that affected a major life function,

namely, walking and his ability to work as a CDL driver. The termination of which came from



Michael Calnimptewa
v. Swift Transportation
Complaint 28
false claims of his ability to work light duty and refusal to do so without doctor authorization and

communication with Mr. Calnimptewa and duties of which were not under his job description.

The company also intended to terminate Mr. Calnimptewa prior to the actual termination and

terminated his medical benefits prior.

120.       Retaliation Count 17: ​Retaliation against Mr. Calnimptewa for reporting a work-site

injury and a disability at that time and forcing him to drive to Stockton California and for staying

in Stockton, California due to his injuries with the threat of termination of he did not do so.

121.       Count 18: For forcing Mr. Calnimptewa using his own private insurance to attend to his

medical needs and attending the emergency room due to his pain of which the company

terminated his medical benefits as a result.

122.       Count 19: For attempting to obtain workers compensation benefits, for filing an EEOC

complaint against the company and a workers compensation claim to obtain benefits and for

obtaining the help of an attorney of which the company as a result, failed to pay for his medical

benefits despite their failure to deny his claim, the company forced Mr. Calnimptewa to attend

doctors hundreds of miles away and somehow find a way to obtain his own medical attention,

the company told Mr. Calnimptewa to cancel doctors appointments, they took money out of Mr.

Calnimptewa’s own account to pay for his bus ticket.

123.       Count 20: The company claimed that he could return to light duty without a doctor’s

note, without indicating what Mr. Calnimptewa’s job duties were, without receiving federal

certification to work as a CDL under his job description, in an area where Mr. Calnimptewa did

not reside and did not have transportation or funds for transportation in light of Mr. Calnimptewa

explaining his inability to work with is injuries and attempting to learn what his job duties were,



Michael Calnimptewa
v. Swift Transportation
Complaint 29
without determining what kind of accomodations Mr. Calnimptewa needed if he could return to

work, his inability to attend physical therapy and obtain pain medication and in light of the pain

medication that he was prescribed and his inability to work while on that medication, in light of

the fact that he still had not obtained an MRI at that time of which it was ultimately determined

that he needed surgery and still is suffering from knee complications from the injury.

124.       Count 21: Mr. Calnimptewa maintains that the actions and procedures of the company

with light duty was a means and scheme to claim that they did not have to pay Mr. Calnimptewa

worker compensation benefits with his light duty release which was done intentionally and in

bad faith and not in the interest of Mr. Calnimptewa and his injury.

125.       Count 22: For leaving him stranded and telling him that he would be stranded in

California without proper benefits and medical attention and proper medical certification which

was not the place of his residence and wanting to force him to drive on a bus to Pocatello with

his injuries and take an MRI in Boise, Idaho with his injuries.

126.       Count 23: For telling him to cancel medical appointments including physical therapy and

personally speaking with his doctor and not allowing him to see the doctor on follow-up until a

month after forcing him to go to the emergency room on his own and cancelling his health

benefits so he could no longer attend to his medical needs on his own and forcing him to attend

the doctors they wanted.

127.       Count 24: For not paying for his medical costs for his MRI of which they setup for him

and billed him instead. For not paying timely for his surgery or setting up and scheduling the

ability for him to attend surgery.

128.       Harassment: Mr. Calnimptewa maintains that he was subjected to unwelcome and



Michael Calnimptewa
v. Swift Transportation
Complaint 30
unwanted behavior based on his disability and the harassment was sufficiently severe to alter the

terms and conditions of his employment as it related to his right for worker’s compensation

benefits, his right to health benefits, his right to choose the doctor of his own choice in light of

his injury and his right to be free from workplace harassment.

129.       The actions individually and collectively created an atmosphere that was so severe that it

altered the terms and conditions of his employment as it related a harassive and hostile work

environment and caused emotional distress to Mr. Calnimptewa as described in the intentional

infliction of emotional distress cause of action.

130.       Count 25: ​He was harrased when he was told that he would be terminated if he did not

do his load in California and he would be stranded there if he could not return home.

131.       Count 26: That he was told to cancel his doctor appointments and that he had to return

home on a bus with all of his belongings and in light of his injuries based on his disability which

was unwelcome behavior based on his medical condition at the time.

132.       Count 27: He was harassed with the company personally called his medical doctor and

interfered with a protected attorney patient privilege, the call of which was to speak about and

mitigate the claims that Mr. Calnimptewa had toward the company to mitigate the liability

toward the company..

133.       Count 28: He was harassed when the company did not pay his benefits or medical

expenses. He was harassed when he was told they would schedule an MRI in Boise, Idaho.

134.       Count 29: He was harassed with the company claimed he could work light duty and

continued to send letters claiming that he was not communicating with the company which were

false which led to his ultimate termination based on the “No call no Show” policy.



Michael Calnimptewa
v. Swift Transportation
Complaint 31
135.       Count 30: He was harrased when they terminated his medical benefits prior to his

termination and without prior notice or 30-day notice as required by Utah law or notice of

COBRA benefits thereafter which was unwelcome behavior and it related to his ability to obtain

benefits and was based on his disability.

136.       Count 31: He was harassed when he was told he could not talk to the insurance company

directly and could not bill workers compensation for his injuries which was unwelcome behavior

as it related to his ability to obtain his benefits and was based on his disability.

137.       Count 32: He was harassed when there was no denial of his workers compensation claim

but he still did not obtain his benefits from the company. The company unlawfully claimed he

was not entitled to benefits because he they claimed he refused light duty, the claims of which

were unfounded and unwelcome behavior as to Mr. Calnimptewa’s situation, they were false and

improper as Mr. Calnimptewa was not able to work light duty and it was not under his job

description as a CDL driver. The actions of which were based on his disability.

138.       Failure to accommodate Count 35. The company failed to properly accommodate Mr.

Calnimptewa when he suffered from a debilitating injury. The injury was severe that it impaired

his ability to walk and put him in severe pain. The company was lawfully required to and as a

result, should have reasonably allowed Mr. Calnimptewa to seek medical attention in Las Vegas

prior to driving the truck as a CDL to Stockton, California.

139.       They failed to reasonably accommodate Mr. Calnimptewa to allow him to attend his

follow-up appointment with the doctor and attend physical therapy in light of the orders from the

doctor. Telling Mr. Calnimptewa to cancel his doctor appointments was not reasonable and was

only done so to mitigate any liability toward Mr. Calnimptewa in workers compensation



Michael Calnimptewa
v. Swift Transportation
Complaint 32
benefits.

140.       They failed to accommodate Mr. Calnimptewa when they wanted him to take a bus back

home in light of all the injuries he had suffered from, his back, his elbow and his knee and all of

the belongings. The actions were not reasonable in light of the circumstances and were again to

limited liability owed toward Mr. Calnimptewa.

141.       The company failed to reasonably accommodate Mr. Calnimptewa when they cancelled

his private insurance benefits that he was entitled to as an employee and up to 30 days after

termination.

142.       The company failed reasonably to accommodate Mr. Calnimptewa when they failed to

give Mr. Calnimptewa his workers compensation insurance information so that he could properly

bill workers compensation for his medical injuries, knowing that Mr. Calnimptewa was injured

on the work-site.

143.       The company failed to reasonably accommodate Mr. Calnimptewa when the company

forced Mr. Calnimptewa to attend a light duty job, without knowing his physical limitations and

without obtaining medical authorization for him to work light duty. This is also knowing what

light duties Mr. Calnimptewa could do as a CDL driver under his job description. As a CDL

driver, Mr. Calnimptewa was in charge of driving trucks and he could not drive a truck until he

obtained federal medical authorization to drive of which he never obtained.

144.       The company failed to reasonably accommodate Mr. Calnimptewa when they attempted

to set-up an MRI for his knee in Boise, Idaho hundreds of miles away from his home. They

failed to reasonably accommodate Mr. Calnimptewa when they billed him for the MRI and

forced him to seek his own medical aid with his worksite injuries in Arizona, even though he



Michael Calnimptewa
v. Swift Transportation
Complaint 33
should-have been paid through the worker’s compensation system.

145.       The company failed to reasonably accommodate Mr. Calnimptewa when they cancelled

his medical benefits a month prior to terminating him. The action of which was done to force Mr.

Calnimptewa from seeking his own medical attention and to force him to go to the doctors of

their own choice. Mr. Calnimptewa was not able to obtain the proper pain management he

needed as a result, nor was he able to schedule his own MRI. The MRI that the company

scheduled for him occurred almost four months after his injury.

146.       Age discrimination Count 34: Mr. Calnimptewa was also discriminated against based

on his age. The company attempted to fraudulently mitigate liability toward Mr. Calnimptewa. If

Mr. Calnimptewa was a younger driver, the scrutiny and unlawful oversight to his injury would

not had occurred. Given that Mr. Calnimptewa was a potential serious liability to the company

with his age and the unknown factor of his ability to fully recover from this injury given his age,

the company attempted to find excuses and or a means to limit their liability toward Mr.

Calnimptewa and drag out an unjustified claim against him for denying him worker’s

compensation payments.

147.       This occurred through Swift’s own purported insurance company which was only created

designed and implemented to limit liability claims against Swift. Because of this, they forced Mr.

Calnimptewa to go to a different doctor in another state and hundreds of miles away from his

home. They did not give Mr. Calnimptewa his worker compensation benefits or information

when he first reported it even though they knew it was a work-site injury because of his age.

They attempted to mitigate and fabricate a claim to lessen liability toward Mr. Calnimptewa with

the claim that he was released to do light duty without doctors authorization as to the duties,



Michael Calnimptewa
v. Swift Transportation
Complaint 34
without Mr. Calnimptewa and his improvement from his injury prior, without noting how that

would accommodate Mr. Calnimptewa with his knee injury.

148.       The actions of which caused Mr. Calnimptewa, severe emotional distress, lost wages and

benefits, including payment of worker’s compensation benefits in a timely manner, loss of

enjoyment of life, consequential damages for the failure to pay him and the unlawful termination,

attorney fees and costs and actual additional and unnecessary pain that he suffered as a result of

the discrimination. He also seeks reasonable attorney fees under these claims as authorized by

statute.

                                               FRAUD

149.       Plaintiff claims that defendants defrauded him by making a false, statement of fact that

caused him harm.

150.       Count 1: Swift through Ms. Malkemus, who was acting in the course and scope of her

employment under her job description with the intent to benefit the company as a claims adjustor

with the sole purpose and intent to mitigate liability claims toward Swift acting as an agent on

behalf of Swift. Ms. Malkemus purpose was specifically in this case, to mitigate liability of Mr.

Calnimptewa worker’s compensation claim even though she knew it was a work-site injury and

that Mr. Calnimptewa was entitled to relief from his injuries including medical and employment

wages.

151.       Swift through Ms. Malkemus intentionally made a false statement about his health

condition to claim that he was able to return to work and to work light duty and that Mr.

Calnimptewa had refused light duty. This was false, as he was not able to return to light duty

given his health condition with a torn ligament in his knee as well as pain from a fracture in his



Michael Calnimptewa
v. Swift Transportation
Complaint 35
elbow and was experiencing lower back pain.

152.       The company through Ms. Malkemus had not communicated with him the duties to

determine if he could be properly accommodated. Mr. Calnimptewa tried to speak to the

company to ask what his job duties were of which they refused. He tried to speak to the company

through counsel to explain to them of his inability to work and were on notice that he was not

medically able to work at that time.

153.       The intent of which was made for the purpose to mitigate liability toward Swift and Mr.

Calnimptewa and to find an reason to claim and explain why they discontinued workers

compensation benefits toward him and mitigate liability owed toward him, private medical

benefits and terminated him as a CDL employee with the company. The intent to was to defraud

Mr. Calnimptewa to claim that he no longer had a workers’ compensation claim and right for

additional compensation for his recovery.

154.       The light duties of which were not and could not be under his job description as a CDL

driver and he had not obtain certification to return to work as a CDL driver. The job of which

was also hundreds of miles away from where Mr. Calnimptewa lived and he did not have

transportation or the means to work any light duty.

155.       The actions of which the company also knew of which were false as they never

communicated to Mr. Calnimptewa what his job duties were. Ms. Malkemus also knew that Mr.

Calnimptewa did not have specific medical authorization nor could he have specific medical

authorization without knowing what his light duties were that he could communicate with and

have a doctor approve. Or the statements were made the statement recklessly and with disregard

for the truth as the company did not know of the current medical condition of Mr. Calnimptewa



Michael Calnimptewa
v. Swift Transportation
Complaint 36
that they could communicate to the doctor as to his pain.

156.       Ms. Malkemus knew that the light duty return to work release was not legitimate and that

it had an ulterior motive and intent as means to limit Mr. Calnimptewa’s ability to obtain

workers compensation and an excuse to terminate him if he could not medically return to work.

It was not in the best interest of Mr. Calnimptewa and his condition and the company was acting

on that policy instead of the best interest of their employee as a means to save money and future

liabilities,

157.       Ms. Malkemus also knew the communication was false and was to mitigate liability. The

company terminated Mr. Calnimptewa’s medical benefits prior to terminating him. The action of

which was to force Mr. Calnimptewa to attend the doctors do their choice and allow Mr.

Malkemus to talk to the doctors specifically of Mr. Calnimptewa’s condition, unlawfully and in

violation of HIPPA. This was also to mitigate liability toward Mr. Calnimptewa. As a result, the

reason

158.       The company also knew that Mr. Calnimptewa had not worked for over 40 days prior to

this because of his injury. They knew that he had not medically improved since then. They knew

this and Ms. Malkemus specifically knew this because she told Mr. Calnimptewa to cancel his

doctor appointments and his physical therapy appointments.

159.       She knew that Mr. Calnimptewa had gone to the hospital twice to seek medical attention

because the company had not given him the workers compensation information to bill workers

compensation. Ms. Malkemus knew the pain that Mr. Calnimptewa was suffering from and he

need for pain medication. Ms. Malkemus knew that Mr. Calnimptewa could not work light duty

if he was on serious pain medication.



Michael Calnimptewa
v. Swift Transportation
Complaint 37
160.       The pain of which was servere and of which Mr. Calnimptewa suffered from every day.

She knew that he had a doctors note that indicated that he could not return to work until he saw a

specialist which did not occur until he obtained his MRI after he was terminated,

161.       The actions of which were done to limit liability owed toward Mr. Calnimptewa as a

scheme and method to claim that he was offered light duty of which he refused and as a result,

was not allowed to obtain workers compensation benefits.

162.       The actions of which Mr. Calnimptewa had to rely on for the basis as to the denial of the

benefits and the termination from his occupation and induce Mr. Calnimptewa to rely on why the

company denied him workers compensation benefits and as an excuse to claim the company did

not owe Mr. Calnimptewa any future workers compensation benefits because he had denied light

duty. The purpose of which was to make a case against Mr. Calnimptewa, in his disabled and

destitute condition, to claim that they owed to benefits to Mr. Calnimptewa as an employee that

had suffered an work-site injury.

163.        The claim of which was the only basis Mr. Calnimptewa had to rely on and as a result

could only reasonably rely on as to why the company failed to give him his workers

compensation benefits. This was because the company had not denied his claim and paid him

benefits prior.

164.       The actions of which caused Mr. Calnimptewa to lose private benefits and his position

which includes lost wages and benefits, workers compensation benefits, his ability to obtain

medical treatment for his medical injuries and in a timely fashion as well as associated emotional

distress and suffering and left him ultimately destitute and delayed his ability to properly recover

from his medical condition and caused additional damage to his injury and pain and suffering.



Michael Calnimptewa
v. Swift Transportation
Complaint 38
165.       The actions of which were intentional and were in disregard for Mr. Calnimptewa health

and well-being related to his injury and his emotional well-being. They were also willful,

intentional and reckless disregard for his health as the purpose was a scheme and method to

attempt to mitigate damages toward Mr. Calnimptewa and to create a method and scheme to

claim they did not owe Mr. Calnimptewa any workers compensation benefits. The entire purpose

intent or Ms. Malkemus and her actions toward Mr. Calnimptewa was a scheme, method and

ploy to limit liability owed toward Mr. Calnimptewa under the direction of the company.

166.       As a result, this was not a one-time isolated occurrence of an employee that had gone

“rogue.” Instead the specific job description and duties of Ms. Malkemus and her purpose was to

intentionally find a method means to mitigate liability toward Mr. Calnimptewa. It was made

through a scheme of other employees and “think tanks” hired by the company to find methods,

schemes and actions to find an excuse not to pay and reasonable and legitimate claims that they

company itself knew was valid. As a result, the actions alleged here is chronic and severe and the

company should now be punished through punitive damages to punish the actions that occurred

here and to deter future actions.

167.       They knew that the company was not intending on actually compensating Mr.

Calnimptewa for injuries and losses billed as if they were an actual insurance company, and

instead acted as an entity, and claimed to have their own insurance company, as a means to

defraud Mr. Calnimptewa, meaning, that the company had no actual intended to pay Mr.

Calnimptewa’s medical expenses as they incurred. Instead, the purpose of the company was to

mitigate risk of the company and expenses related to employee work-accidents. The company

created a scheme where they dictated where Mr. Calnimptewa had to go to obtain medical



Michael Calnimptewa
v. Swift Transportation
Complaint 39
assistance, with threats of termination if Mr. Calnimptewa did not comply. The threats of which

were coercive and harassive as a means to mitigate damages owed to Mr. Calnimptewa.

168.       Count 2: Swift, held out out to have their own insurance company to cover for claims

related to their employees and their accidents which was false in that the company was not an

actual bonafide insurance company with separate assets from Swift and its intent and purpose

was not to find compensate injured individuals, but to instead find ways to mitigate liability

owed to their insured or third-parties.

169.       The company noted with the SEC, “We ensure certain casualty risks through our

wholly-owned captive insurance subsidiaries, Mohave and Red Rock. Mohave and Red Rock

provide reinsurance associated with a share of our automobile liability risk. In addition to

insuring a proportionate share of our corporate casualty risk, Mohave provides reinsurance

coverage to third-party insurance companies associated with our affiliated companies'

owner-operators.”

170.       The company claimed that Mohave was an active insurance company for them with their

filings with the Securities and Exchange Commission or “SEC.” The noted to the SEC that their

“operators were covered by liability coverage and self-insurance retention limits. However, each

is responsible for physical damage to his or her own equipment, occupational accident coverage,

and liability exposure while the truck is used for non-company purposes. Additionally, fleet

operators are responsible for any applicable workers' compensation requirements for their

employees.”

171.       They also noted “We self-insure a significant portion of our claims exposure and related

expenses for cargo loss, bodily injury, workers' compensation, and property damage, and



Michael Calnimptewa
v. Swift Transportation
Complaint 40
maintain insurance with insurance companies above our limits of self-insurance. Self-insurance

retention and other limitations are detailed in Part I, Item 1, under "Safety and Insurance." Our

large self-insured retention limits can make our insurance and claims expense higher or more

volatile. Additionally, if our third-party insurance carriers or underwriters leave the trucking

sector, it could materially increase our insurance costs or collateral requirements, or create

difficulties in finding insurance in excess of our self-insured retention limits.’”

172.       “We accrue for the costs of the uninsured portion of pending claims, based on the nature

and severity of individual claims and historical claims development trends. Estimating the

number and severity of claims, as well as related judgment or settlement amounts is inherently

difficult. This, along with legal expenses, incurred but not reported claims, and other

uncertainties can cause unfavorable differences between actual self-insurance costs and our

reserve estimates. We try to limit our exposure to claims that ultimately prove to be more severe

than originally assessed. However, this may not be possible if carrier subcontractors under our

brokerage operations are inadequately insured for any accident.”

173.       “Although we believe our aggregate insurance limits are sufficient to cover reasonably

expected claims, it is possible that one or more claims could exceed those limits. In this case, we

would bear the excess expense, in addition to the amount of self-insurance. Our insurance and

claims expense could increase, or we could find it necessary to raise our self-insured retention or

decrease our aggregate coverage limits when our policies are renewed or replaced.”

174.       In their SEC filings, they noted that “Restricted cash and cash equivalents, and restricted

short-term investments are primarily held by our captive insurance companies for claims

payments.” They claimed that there was a restricted cash amount of for each of the losses.



Michael Calnimptewa
v. Swift Transportation
Complaint 41
175.       In 2010 with the SEC they noted, restricted cash balances grew by $59.7 million more in

2010 versus 2009, which further contributed to the cash used in investing activities. The increase

in restricted cash during 2010 primarily reflects increased collateral requirements pertaining to

our wholly-owned captive insurance subsidiaries, Mohave and Red Rock, which together,

beginning on February 1, 2010, insure the first $1 million (per occurrence) of our motor vehicle

liability risk. To comply with certain state insurance regulatory requirements, we paid $55.2

million during 2010 to Red Rock and Mohave as collateral in the form of restricted cash for

anticipated losses incurred in 2010. This restricted cash will be used to make payments on these

losses as they are settled in future periods and such payments will reduce our claims accruals

balances.

176.        Under their Federal Motor Carrier Safety Administration or “FMCSA”, motor Carrier

form under USDOT number 54283, there is no mention of Mohave Insurance. The company

only mentions Red Rock Risk Retention Group under surety number RRG136818-10 with

coverage up to $1,000,000.00 as of 2018. Their primary insurance claims to be self-insured only

to go to 2010. All other insurance relates to Cargo and Surety.

177.       With that, the company held out to be a separate insurance company with claims of the

necessary the financial backing and regulations required to be an insurance company. The

company of which actually did not have the financial backing to hold out to be an insurance

company for its employees as required as they noted that the restricted cash was for insurance

payments, however, the restricted cash was also used for investment as they claim and they claim

that the investment grew. This indicates that the amount set aside was not actually for the

insurance company. They also noted that Swift would pay the company’s a specific amount for



Michael Calnimptewa
v. Swift Transportation
Complaint 42
liability a year., which indicates that the insurance was not financially independent from Swift. It

also indicates that the company was only allowed to work under budget as to what was allotted

to them to pay out damages which is not how an insurance company works nor is Swift

authorized to act as a reinsurance company for Mohave but its actions indicate they held out to.

178.       The SEC filings note that the company instead, billed Swift for its insurances and made

requests for Swift to pay for its claims as they became alloted, indicating they did not actually

have the capital or proper securities to ensure that each Swift CDL driver of over 39,000 drivers

were properly licensed and that their licenses in the state they were issued complied with the

minimum limits as it related to each policy. The FMSCA requires minimum limits of $5,000 and

$10,000 per occurrence for liability. States require on average minimum limits of $25,000 per

occurrence. This would require the company to hold limits of over $975 million for just liability

insurance alone. Mohave did not have that backing and could not if they were paid a specific

amount each year. Also, they indicated that Mohave billed Swift for its administration, fees and

liabilities, indicating that Mohave did not have the actual cash on its own, but was only

authorized through Swift Transportation, INC.

179.       Through the SEC filings, Swift notes how concerned they are about insurance losses and

liability. In order to mitigate that risk, they claimed to have created their own insurance company

and as a result, all other insurance policies they held were only securities to their claimed

insurance company with Mohave. However, they did not claim with the FMSCA as they did with

the SEC that Mohave is an actual insurance company. They also claimed that money is reserved

for the insurance companies’ in restricted cash but claim to the contrary that the restricted cash is

used as investments and that those investments actually grew instead of taking a loss to pay out



Michael Calnimptewa
v. Swift Transportation
Complaint 43
liability claims.

180.       They also noted that SWIFT would allot a specific amount for insurance for liability each

year. This also indicates that the company allotted a specific amount of cash through the budget

of what they would be willing to pay in liability. Which is contrary to an insurance company,

where they allot specific amount of cash as it relates to each asset covered as required by federal

and specific state law. Also, they indicated that Mohave billed Swift for its administration, fees

and liabilities, indicating that Mohave did not have the actual cash on its own, but was only

authorized through Swift Transportation, INC.

181.       In sum, Mohave Insurance company and how it was operated and financially backed was

not pursuant to an actual bonafide insurance company of which they held out to be and intended

to hold out to. They held out to be one with the SEC to explain their cash-flow and reason for the

insurance company, but how the money was actually held and distributed was through SWIFT,

the sole owner of the insurance company, and the money was not actually restricted cash, but

was actually invested elsewhere and actually took a gain instead of liability for the company. The

actions of which Mr. Calnimptewa relied on that they were able to adjust and dictate and

determine liability, the actions of which they lawfully had no ability to do so. The actions of

which also created a conflict of interest with Mr. Calnimptewa when they attempted to mitigate

their damages toward Mr. Calnimptewa knowing that he had suffered a work-place injury.

182.       The actions of which damages Mr. Calnimptewa as he was not able to get an actual fair

assessment of his work-place injury through a bonafide insurance company and was subject to

fight with his own company to receive compensation for his injuries. This caused the company to

take an advance out of Mr. Calnimptewa’s paycheck to pay for his bus ticket. This caused the



Michael Calnimptewa
v. Swift Transportation
Complaint 44
company to cancel his medical benefits. This caused the company to find ways to claim they did

not owe Mr. Calnimptewa instead of genuinely assess his claims. This caused Mr. Calnimptewa

and deny Mr. Calnimptewa of his right to have his claim properly assessed and determined by a

bona-fide claims adjuster that did not have a severe conflict of interest toward him with ulterior

motive and not acting in his best interest. This as result, caused Mr. Calnimptewa to not receive

the benefits of an actual insurance company at the time he suffered from his work-site injury and

caused additional pain, injury, emotional distress and pain and suffering as a result.

183.       Count 3: ​Also, as noted in the specific facts as it relates to Mr. Calnimptewa and to the

underlying purpose of their claim and objective to hold-out to be an insurance company, namely,

to reduce liability payment and costs, how the company was owned and operated as to

administration of liability claims was not pursuant to an actual bona-fide insurance company.

Despite this, they held out to be an insurance company and Ms. Melkemus held out to be a

“insurance claims adjustor” and held out ot claim that liability claims would be paid based on

proof of injury.

184.       The actual purpose and mission of the company, was instead to find a way to reduce

liability and payments owed toward third parties and those with claims against swift, including

their own employees. This involved strategy and plans to find way to reduce risk. The actions

was to defraud Mr. Calnimptewa and the liability owed toward him.

185.       This included finding the cheapest doctors in the U.S. for medical treatment and shopping

around for the cheapest doctors which occurred here with Mr. Calminptewa. This included

unlawfully speaking to healthcare providers of the claimants. This included directing where a

claimant could go to obtain medical assistance as it related to its own employees. This included



Michael Calnimptewa
v. Swift Transportation
Complaint 45
using legal nuances to reduce risk, namely as how the strategy was used in this case under Utah

law, creating and implementing a strategy and plan where high-risk workers as to their injuries

were mitigated through claiming that they were approved and offered to work light duty. This is

despite the individual’s actual injuries, the individual’s actual position and duties without talking

to the employee and knowing his capabilities and ability to work without pain management. This

was before Mr. Calnimptewa had his surgery on his knee. This was also where they tried to have

Mr. Calnimptewa work where he did not live and did not have means or transportation to work

there on top of his medical injuries.

186.       This also made it to where the company was able to dictate what doctors individuals

could go to, that they could talk to the doctors and they could tell their employees to cancel

appointments, buy a bus ticket from the employee’s own paycheck, and withhold workers’

compensation insurance benefits from their employees as a means to get them to settle lower

amounts than they should and dictate where they can go and what they can do to obtain medical

treatment. It allowed them to withhold liabilities owed without just cause.

187.       It allowed them to create a claim that a certain employee was not owed anything because

they were offered light duty and they rejected it, overlooking, undermining and concealing the

actual serious medical condition one may be suffering from.

188.       This also indicates that the actions described herein were intentional, namely, the mitigate

liability insurance and payments owed to claimants and or were in reckless disregard, knowing

that the effect of their insurance company would substantially create the risk due to the financial

interest of the company to save money as they described with the SEC.

189.       This also indicates that the actual intent was to defraud individuals and liability owed to



Michael Calnimptewa
v. Swift Transportation
Complaint 46
them in light of their claims instead of review the claims in good-faith based on the injury.

190.       With that, the claim that Mohave was an insurance company was false of which Mr.

Calnimptewa had to materially rely on, or that the company concealed to Mr. Calnimptewa that

they had their own insurance company of which he relied on.

191.       The claim and or concealment of which was used not to actually cover legitimate claims,

but to find ways and methods to mitigate the liability owed to Mr. Calnimptewa, to reduce the

amount of premiums and deductibles owed to actual bonafide insurance companies through

unethical and unlawful techniques and methods, through a specific budget and quota with goals

and limits to reduce risk and created serious conflicts of interests the company owed to its

employees and their claims and and a means to terminate employees to attempt to mitigate

high-risk employees and their injuries through this scheme and method to further reduce liability

and future liability owed to them.

192.       This is also in light of the fact that Mr. Calnimptewa was later found to be disabled by the

Social Security Administration after his surgery, despite the company’s claims that he could

work light duty immediately after his injury. This is also in light of the company cancelling Mr.

Calnimptewas’ private insurance, as means to force him to only go through their approved

doctors which occurred before they even terminated Mr. Calnimptewa.

193.       This is also in light of knowing that Mr. Calnimptewa was told to go to physical therapy,

never went to physical therapy, did not improve since his accident, but claimed he could now

work light duty, despite him already spending over a month off of work due to his injury. This is

also in light of the fact that Ms. Malkemus claimed that Mr. Calnimptewa “did it wrong” when

he initially went to a private doctor for aid as to his injury and forced him to go to one of their



Michael Calnimptewa
v. Swift Transportation
Complaint 47
doctors.

194.       This also forced Mr. Calnimptewa to contact and hire an attorney to get the company to

pay his benefits as he was concerned about how they were handling the situation and how he was

being treated. This also forced Mr. Calnimptewa to have to negotiate every single payment that

the company paid to him, instead of the company paying for all claims and a finding of a

workplace injury, which is also not the appearance or likeness of an insurance company.

195.       The company wanted a specific determined amount to Mr. Calnimptewa’ claim. As a

result, this forced unnecessary delays in his payments, unnecessary litigation, the defenses of

which were not in good faith as there was already a finding of a work-place injury and Mr.

Calnimptewa could not work light duty, with the intent for the company to come to a specific

determined amount of Mr. Calnimptewa and his high-risk and the dragging out the case in

bad-faith coercively forced Mr. Calnimptewa to accept an offer given his destitute condition.

196.       The company specifically intended that the statements would be materially relied on; as

to the reliance of the information communicated to Mr. Calnimptewa’s doctor regarding his

current health condition, as to the company’s reliance of information as to Mr. Calnimptewa’s

health condition and his ability to return to work under light duty and as to the reliance on the

information of Mr. Calnimptewa of which he had no choice but to rely on the company’s claim

that the reason for his termination was that he refused to work the light duty that was offered him

and the statements of which Plaintiff had to reasonably rely on as the basis for his termination

and justification as to why the company was not paying him his workers compensation benefits.

197.       The only issue to determine was whether or not Mr. Calnimptewa suffered a work-site

injury. The company never disputed that he suffered a work-site injury. As a result, Mr.



Michael Calnimptewa
v. Swift Transportation
Complaint 48
Calnimptewa should-have been compensated for lost wages and for medical benefits at the time

of his injury. Mr. Calnimptewa should have been able to attend the doctor of his choice and have

it be billed to Worker’s Compensation. Mr. Calnimptewa should have been diagnosed and seen a

specialist within a week of his injury. He should have had an MRI taken within three weeks of

his injury. He should have had surgery within four or five weeks of his injury and been

recovering. Instead, as a result of the fraudulent actions of the company attempting to mitigate

damages toward Mr. Calnimptewa, they caused additional pain and injury to his injuries. They

caused him to go without appropriate pain management. They caused him to delay his diagnosis

and surgery by five months. They caused him to find his own means to have surgery. They

caused him to find his own means for pain management. They caused him to find a way to

provide for himself on his own with his injury. They delayed timely payments to him that would

have allowed him to properly take care of himself.

198.       Plaintiff suffered damages as a result of relying on the statements as he had no

recourse from the company as to his termination and his benefits and lost wages as well as the

continued undiagnosed condition of his knee additional damages and pain to his knee as to what

was communicated to his doctor and without the doctor ordering a MRI for his knee and pain

medication for his knee he caused continued prolonged unnecessary pain to Mr. Calnimptewa as

well as pain and suffering and emotional trauma as explained herein and his wages and benefits

and emotional distress he suffered as a result of his termination and his inability to provide for

himself and his health condition..​Cardon v. Jean Brown Research, 2014 UT App 35, 327 P.3d

22. Plaintiff also incorporates these claims as it relates to the company acting as an authorized

agent with actual or apparent authority for claims under the EMPLOYEE RETIREMENT



Michael Calnimptewa
v. Swift Transportation
Complaint 49
INCOME SECURITY ACT OF 1974 and also seeks punitive damages as explained in this

complaint for the intentional actions. Mr. Calnimptewa also incorporates the specific pain and

suffering he suffered from to show emotional distress.

                                BREACH OF FIDUCIARY DUTY

199.       In order to determine whether or not a fiduciary duty exists, Utah looks to see if the

relationship imparts a position peculiar confidence placed by one individual in another. ​First

Sec. Bank of Utah N.A. v. Banberry Dev. Corp., 786 P.2d 1326, 1333 (Utah 1990) (citation

omitted). ​.​A fiduciary is a person with a duty to act primarily for the benefit of another and is in a

position to have and exercise and does have and exercise influence over another. ​Id. I​ n short, a

fiduciary relationship implies a condition of superiority of one of the parties over the other. ​Id.

Generally, in a fiduciary relationship, the property, interest or authority of the other is placed in

the charge of the fiduciary. ​Id.

200.       Here, the Mr. Calnimptewa and Swift were in a position where Swift was in a position of

peculiar confidence in assessing and addressing his work-site injury as it related to workers

compensation and had superiority over Mr. Calnimptewa they also did not allow Mr.

Calnimptewa talk directly to the workers compensation insurance carrier to work-out payment of

health benefits and was a fiduciary duty as they held out to be their own insurance company with

their own insurance company with the actions committed through Ms. Melkamus holding out to

be an insurance claims adjuster, acting within the course and scope of her employment under her

duties as an insurance claims adjuster, with the specific intent to limit liability owed toward Mr.

Calnimptewa and to finds methods, schemes and excuses to to pay claims owed to Mr.

Calnimptewa which they knew were valid and that Mr. Calnimptewa had suffered from a



Michael Calnimptewa
v. Swift Transportation
Complaint 50
work-site injury. The actions of which were to benefit the company and limit liability owed

toward the company on their behalf.

201.       Count 1 : SWIFT had the duty to determine whether or not Mr. Calnimptewa was

medically cleared before driving on his knee again to Stockton, California through a federal

medical certification which was breached when they forced him to drive on his hurt knee and

threatened to terminate him if he did not. The duty of which was breached when he was forced to

drive to California on his hurt knee and caused additional pain and injury and distress to Mr.

Calnimptewa.

202.       The company had a duty to provide proper medical attention and accommodation to Mr.

Calnimptewa with his injury, and to report a worksite injury which was breached when the

company told Mr. Calnimptewa to cancel his doctor and physical therapy appointments, when

they forced him to get an MRI in first Boise and then Pocatello. When they unlawfully spoke to

his doctor to downplay his injuries. When they failed to pay for the billing for his MRI they

setup. When they failed to pay for the billing for his surgery and instead found an excuses and

delayed time as to not to pay Mr. Calnimptewa his health benefits. When they cancelled his

private medical benefits. The actions of which caused additional injury and pain to Mr.

Calnimptewa and his original injuries, distress and consequential damages.

203.       The company also had a duty to have Mr. Calnimptewa only be paid through the

insurance company, the duty of which the company instead personally paid Mr. Calnimptewa

part of the benefits they paid him and held out to be an insurance company through fraud as

explained in the fraud section.

204.       The company also had a duty through their own insurance company or claiming to be



Michael Calnimptewa
v. Swift Transportation
Complaint 51
their own insurance company with Ms. Malkemus as an “insurance claims adjustory” to only pay

expenses incurred as a result of the injury, the duty of which was breached as they attempted to

proactively find a way to mitigate any damages owed to Mr. Calnimptewa as explained in the

fraud section. This was without a denial of Mr. Calnimptewa’ claim. This was knowing that he

had suffered a work-site injury.

205.       They had a duty to pay Mr. Calnimptewa his average weekly salary and medical costs to

the doctor of his choice of which they breached when they failed to timely pay Mr. Calnimptewa

for his weekly wage and for his medical costs and allow him to bill worker’s compensation for

his injury. The duty of which was breached when they did not properly pay his injuries, give him

billing information that doctors could bill for his injury, cancelled his private insurance, forced

him to go to doctors of their own choice. This also included taking money out of Mr.

Calnimptewa’ paycheck as an advance to pay for a bus ticket.

206.       Count 6: This included the duty of the company to allow Mr. Calnimptewa to talk to his

doctor about his injuries in private and handle his own appointments. The duty of which were

breached when the company reached out to Mr. Calnimptewa doctor to discuss his injuries in

violation of HIPPA which ultimately resulted in Mr. Calnimptewa only receiving tylenol for his

pain and required to go to the Emergency Room thereafter and delayed his ability to be properly

diagnosed. When they told Mr. Calnimptewa to cancel his follow-up appointments. When they

failed to allow Mr. Calnimptewa to attend physical therapy appointments that was order by the

doctor.

207.       Count 7: This included the duty of the company to properly notify Mr. Calnimptewa of

termination of his health benefits, and giving him notice of his right to continue health benefits



Michael Calnimptewa
v. Swift Transportation
Complaint 52
through COBRA and to keep Mr. Calnimptewa on his health insurance while employed with the

company and to have a bonafide reason for terminating his benefits. The duty of which was

breached when they terminated Mr. Calnimptewa health benefits prior to when Mr. Calnimptewa

was actually terminated. It was breached when the reason for his termination was as a result of

fraud as explained in the fact section and discrimination based on his disability.

208.       Count 8: This also included the duty toward Mr. Calnimptewa to properly administer his

claims in good-faith. The duty of which was breached when the company found an excuse in

fabricating a claim that Mr. Calnimptewa was released to light duty as a means to mitigate risk

from their insurance company. The duty of which was breached when they fraudulently held out

to be a claims adjuster and insurance company as explained in the fraud section. The duty of

which was breached when the actual purpose was to mitigate liability toward Mr. Calnimptewa

instead of an actual assessment of his claims.

209.       The duty of which was breached as the way the company was setup and its purpose as

explained in the fraud section, created a severe conflict of interest and its duty to properly

administer claims in good-faith. The duty of which was breached when they acknowledged he

suffered a work-site injury but still failed to pay him claims. The duty of which was breached

when they failed to pay his medical expenses. The duty of which was breached when they

dictated his doctor appointments and told him what doctors he could attend.

210.       The conflict of which breached the duty owed to Mr. Calnimptewa as one of their insured

in dictating which doctors Mr. Calnimptewa would attend, and what kind of compensation he

would obtain for his injuries and taking money out of Mr. Calnimptewa’s own paycheck to pay

for the injuries he sustained and force him to find his own means and method to pay for his cost



Michael Calnimptewa
v. Swift Transportation
Complaint 53
of living, provide for basic needs as well as his medical needs and dictating what kind of medical

help he would obtain.

211.       But for this conflict, Mr. Calnimptewa would have been diagnosed months earlier with

his injuries. But for this conflict, Mr. Calnimptewa, if he would have been forced to follow the

instructions of the company, could have created greater injury to Mr. Calnimptewa if he had

worked light duty and was never able to actually be diagnosed and did create greater injury in the

delay of his diagnosis.

212.       The duties of which was breached when the company terminated Mr. Calminenwa’s

health benefits prior to when they actually terminated him.

213.       But for this conflict, Mr. Calnimptewa would have been diagnosed months earlier with

his injuries. But for this conflict, Mr. Calnimptewa, if he would have been forced to follow the

instructions of the company, could have created greater injury to Mr. Calnimptewa if he had

worked light duty and was never able to actually be diagnosed and did create greater injury in the

delay of his diagnosis. But for this conflict, his worker’s compensation benefits would not have

been withheld, delayed or had to of been litigated and was not forced to take a sum out of

desperation as a result of the conflict of interest.

214.       The breach of which was the proximate cause of Mr. Calnimptewa injuries as explained

in this complaint as it relates to the expenses he incurred, the stress, anxiety, depression,

additional unnecessary pain and suffering, additional injury to his knee, consequential damages,

and other injuries related and explained herein. It caused Mr. Calnimptewa to suffer from lost

wages and benefits, including workers compensation and private medical benefits and retirement

benefits.



Michael Calnimptewa
v. Swift Transportation
Complaint 54
215.       The actions were also intentional and in wilful wanton disregard for Mr. Calnimptewa’s

life in light of his claims, injuries and needs, disability and pain. The actions of which were

intentional as noted in the fraud and intentional infliction of emotional distress and these claims.

The intent was to find methods and schemes to limit liability toward Mr. Calnimptewa instead of

conduct and actual bonafide analysis and review of Mr. Calnimptewa’s claims. The disregard of

which requires the need

VIOLATION OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF

1974

216.       “Any person who is a fiduciary with respect to a plan who breaches any of the

responsibilities, obligations, or duties imposed upon fiduciaries by this title shall be personally

liable to make good to such plan any losses to the plan resulting from each such breach, and to

restore to such plan any profits of such fiduciary which have been made through use of assets of

the plan by the fiduciary, and shall be subject to such other equitable or remedial relief as the

court may deem appropriate, including removal of such fiduciary.” ​(Section 409 ø1109(a) of the

ERISA ACT)

217.       “A Fiduciary shall discharge his duties with respect to a plan solely in the interest of the

participants and beneficiaries and (i) providing benefits to participants and their beneficiaries;

and (ii) defraying reasonable expenses of administering the plan; (B) with the care, skill,

prudence, and diligence under the circumstances then prevailing that a prudent man acting in a

like capacity and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims; ​Id at SEC. 404. Ø1104. This action is also proper in civil federal

court pursuant to 502. Ø1132



Michael Calnimptewa
v. Swift Transportation
Complaint 55
218.       Here, Gallagher Bassett, through SWIFT, acting as an agent for Gallagher Bassett in

assessing and administrating Mr. Calnimptewa medical benefits claims for workers

compensation or with apparent authority with using the same counsel for both entities and for the

actions done by Ms. Malkemus in reviewing the claim and in that Mr. Calnimptewa was told that

he could not directly communicate to the insurance company and could only communicate

through the company to address his workers compensation benefits.

219.       Here, Gallagher Bassett had the duty to provide benefits to Mr. Calnimptewa from a

known work-site injury. The entities should have used the care and skill and prudence and

diligence under the circumstances in paying Mr. Calnimptewa his benefits during his time off

work and medical expenses, in abstaining from communicating with his doctor, in allowing him

to choose the physician of his choose, in allowing him to access the insurance information to bill

the insurance company with the physician of his choice, in abstaining from attempting to deny or

limit benefits owed to him through claims that he could work light duty without a diagnosis on

his knee.

220.       In assuring that he was properly compensated during his time off work and received the

medical attention he needed for his time off work. Namely, once it was determined that Mr.

Calnimptewa suffered a work-site injury, the determination of which was made early and was

never disputed, Gallagher Bassett had a duty to pay any liabilities and future liabilities from the

claim, this is also in light of the fact that there was no denial of claim actually issued for Mr.

Calnimptewa to have to litigate, but was still forced to litigate the action despite no denial of his

claim for withholding his owed benefits.

221.       Count 1: The duty of which was breached when Mr. Calnimptewa was not paid his



Michael Calnimptewa
v. Swift Transportation
Complaint 56
benefits despite the lack of claim denial and paying for some medical expenses and untimely

paying part of his wages.

222.       Count 2: ​For dictating which doctors Mr. Calnimptewa could and could not attend, some

of which were hundreds of miles away from where he lived and where he was, for telling him to

cancel medical appointments and denying him physical therapy and delaying an MRI and forcing

Mr. Calnimptewa to find a way to obtain surgery on his own accord.

223.       Count 3: For claiming that he could work light duty and claiming that he was not entitled

to benefits for failing to attend light duty despite his injuries, the lack of a diagnosis, and his lack

of improvement from when he had already been off work for over a month.

224.       Count 4: For failing to pay for the visits he did attend of which ultimately were sent to

collections, including the MRI visit of which the company setup.

225.       Count 4: Gallagher Bassett also had a duty to pay or deny Mr. Calnimptewa his benefits

in a timely manner of which they did not deny his workers compensation claim and there was

never a question as to whether or not it was a worksite injury of which was breached when the

company did not pay Mr. Calnimptewa for his time off work in a timely manner or for part of his

time off work.

226.       The actions of which delayed the medical treatment and diagnosis of Mr.

Calnimptewa including an MRI that was delayed for months and pain management after his

knee surgery which caused additional unnecessary pain and suffering and additional damage to

his knee, it caused him to become destitute and homeless as he could not pay for his bills and he

could not work and provide for himself in light of his injuries. It caused him to travel hundreds

of miles to obtain an MRI and then hundreds of miles to obtain surgery. It caused additional



Michael Calnimptewa
v. Swift Transportation
Complaint 57
damage to his knee and back. It caused unnecessary emotional distress and trauma.

227.       Mr. Calnimptewa still suffers from the same knee complications and there are concerns

on whether or not he can ever return to work and whether or not his knee will ever be the same

again and may need a knee replacement.

228.       Plaintiff also incorporates the claims of bad faith into this section and breach of fiduciary

duty as it relates to Mohave acting as an authorized agent on behalf of Gallagher Bassett.

      BAD FAITH (UNDER BREACH OF FIDUCIARY DUTY AND THE ERISA ACT)

229.       Count 6: Against Gallagher Bassett for unreasonably denying payment of Mr.

Calnimptewa worker compensation claim, knowing that he had suffered a worksite injury,

setting up appointments on his behalf and failing to make timely payments to Mr. Calnimptewa

so he could attend to his personal life needs and recurring expenses.

230.        The actions of which were unreasonable as the company had not denied his worker’s

compensation claim and he never received denial of his claim of which Mr. Calnimptewa still

had to file an action with the Utah Labor Division because he was not receiving payments and

did not have information to bill workers compensation for his injury.

231.       Count 7: And that the company in bad faith used an interpretation of policy to claim that

Mr. Calnimptewa had refused light duty which was false as noted in the other causes of action

with fraud, intentional infliction emotional distress, intentional interference with economic

relations and discrimination based on disability and the factual section noted in this complaint

and the company knew that Mr. Calnimptewa had called the company through counsel and on

his own to explain his medical condition and inability to work.

232.       Count 8: For implementing deceptive and fraudulent actions explained in this complaint



Michael Calnimptewa
v. Swift Transportation
Complaint 58
in the fraud section for dictating Mr. Calnimptewa’s doctor appointments, for terminating his

health insurance benefits so he could not attend to the needs on his own and for refusing to settle

his claim and force Mr. Calnimptewa to engage in a frivlious action and defense despite the

company already claiming that he suffered from a worksite injury.

233.       Count 9: For claiming that he could work light duty without a doctor’s note that

specified the duties of which was discussed with Mr. Calnimptewa and his doctor and thereafter

with the company, the duties of which were outside the scope of Mr. Calnimptewa job

description and of which he was not medically cleared to perform his job duties as a CDL driver.

234.       Count 10: For unreasonably denying settlement offers of Mr. Calnimptewa to receive the

compensation for his injuries.

235.       Count 11: For maintaining an unreasonable argument and claim that he had denied light

duty despite the fact that he was unable to work light duty given his medical condition, he had

contacted the company of his condition, he had not obtained an MRI, he did not know what light

jobs were offered him and whether or not he could work it and whether or not he could be

transported to the job in light of his financial situation and being away from his home when the

job was offered, the intentions of which were to find a unlawful and unjustified means to claim

that Mr. Calnimptewa was entitled to less amount of compensation that he was entitled based on

fabricated claims that Mr. Calnimptewa refused light duty.

236.       This included the company playing doctor, telling Mr. Calnimptewa which doctors he

could go to, communicating directly with the doctors that they chose and making their own

unlawful interpretations of Mr. Calnimptewa’s doctor notes and unlawfully having access to Mr.

Calnimptewa’s doctor notes causing additional pain and suffering fro Mr. Calnimptewa and his



Michael Calnimptewa
v. Swift Transportation
Complaint 59
ability to receive the actual medical attention he needed.

237.       Count 12: For attempting to get Mr. Calnimptewa to get an MRI in Idaho, including in

Boise, Idaho, miles away from his home to save money so the company did not have to pay for

the medical attention in California and for failing to schedule additional appointments for Mr.

Calnimptewa thereafter to receive treatment after his MRI. For making Mr. Calnimptewa’s MRI

bill go to collection and for making Mr. Calnimptewa have to find his own doctor through his

own means in having to travel to Arizona, miles away from his home, to obtain treatment and

when he finally did receive treatment.

238.       Count 13: For unlawfully paying Mr. Calnimptewa his compensation months after it was

due when they did pay him and for having the company pay Mr. Calnimptewa directly instead of

from the insurance company.

239.       The intentional actions of which prolonged Mr. Calimntpewa’s ability to receive surgery

and recover and made his injury more severe with questions on whether or not he can return to

work as a CDL driver. The actions of which made Mr. Calnimptewa destitie and lost his home,

family, car, benefits, job and made him homeless and forced him to live off friends and family

and the community. The actions of which made him suffer from severe emotional distress and

were done intentionally or with reckless disregard for the truth as noted in the action for

intentional infliction of emotional distress. The intentional actions was also a willful disregard

for Mr. Calnimptewa and his health condition and his life, injuries, pain and physical and

financial needs and requires a penalty fee through punitive damages for the reasons explained in

this claim.

                                      ABUSE OF PROCESS



Michael Calnimptewa
v. Swift Transportation
Complaint 60
240.       The company never denied Mr. Calnimptewa’s claim that he suffered a work-site injury.

Mr. Calnimptewa should have only been required to file an action with the Department of Labor

if there was a claim denial. They never denied he was suffering from pain. They never denied

that he did not need physical therapy. Despite this, the company never paid Mr. Calnimptewa his

weekly wage or salary or did not pay Mr. Calnimptewa his salary when they did in a timely

manner.

241.       They never claimed that his injuries were not medically necessary. The failure to pay Mr.

Calnimptewa his benefits forced Mr. Calnimptewa to have to file a claim with the Utah Labor

Division to get the company to pay his benefits as he had no other recourse to get his benefits

paid, the actions of which were an active part in the initiation of the action as a result of

non-payment.

242.       The action of which was without a proper defense and instead from a fraudulent defense

to claim that Mr. Calnimptewa denied light duty work offered to him as explained in the fraud

section. He never talked to his doctor about light duty work. He never talked to the company

about his pain and specific light duty jobs.

243.       The company never told him what light duty work they were offering him upon inquiry.

The company never listened to him when he told the company about his inability to work light

duty. The company had the intent to terminate Mr. Calnimptewa before they even actually

terminated him in light of the premature cancellation of his health benefits. This was without Mr.

Calnimptewa knowing that the duties were under his job description.

244.       This was without his ability to work under his job description as light duty as a CDL

driver as he could not work as a truck driver on an impaired limb under his job description



Michael Calnimptewa
v. Swift Transportation
Complaint 61
without federal medical clearance. The action of which was without a defense knowing that Mr.

Calnimptewa had suffered from a work-site injury and as a result, without probable cause. The

company, holding out to be an insurance company of their own that created a severe conflict of

interest as noted in the fraud and breach of fiduciary claims, the actual intentions were to

mitigate damages and liabilities owed toward Mr. Calnimptewa instead of properly assess and

pay his claims.

245.       The actions of which were a wilful act and a means to coerce and mitigate damages owed

to Mr. Calnimptewa. To drag-out the matter as to not pay any claims to him when he was in dire

financial needs to do so to coerce Mr. Calnimptewa to settle to smaller amount in light of his

injuries. It was also to mitigate any unknown liability toward Mr. Calnimptewa and to pay him in

a lump sum as to not have any concern about any unknown liability toward him. This was

improper and was intentionally and wilfully improper if the company knew that Mr.

Calnimptewa suffered a work-site injury, then they were required to pay him his average weekly

wage as it related to time-off work and they were required to allow him to bill worker’s

compensation. They were required to do this indefinitely until Mr. Calnimptewa recovered.

246.       The company paid Mr. Calnimptewa on two occasions, the payments of which were

untimely when the payments were actually due and also indicating that the company knew they

were liable toward Mr. Calnimptewa. They were the ones that dictated his doctor appointments

and set-up his MRI. Despite this, they let the MRI go to collections. They did not allow him to

bill for his surgery or for other medical visits he took in California. Despite this they subjected

him to over a year of litigation as well as a deposition. He did not have any pre-existing

conditions as to his knee and back that would have claimed that he did not suffer an injury when



Michael Calnimptewa
v. Swift Transportation
Complaint 62
he fell off the truck. He was able to drive and do his job prior to the injury.

247.       The company should-have paid Mr. Calnimptewa his average weekly wage from the start

and his medical expenses. Mr. Calnimptewa should have never had to litigate the matter. He

should have been paid for all the time off work and medical expenses related to his injury and

covered for all of his time off work and medical expenses related to his injury.

248.       The company also, did not have the actual authority to deny or pay his claims as they

were not an actual bonafide insurance company as explained in the fraud section. They also

could not ethically review his claim as described in the breach of fiduciary duty section and the

conflict of interest they had to mitigate liability toward Mr. Calnimptewa as the liable entity and

as the insurance company and the actual conflict of interest that was created in this case. The

action of which Mr. Calnimptewa had to commence against them was unlawful as a result.

249.       The actions were also unlawful as they were discriminated against Mr. Calnimptewa and

his disability as explained in the disability section. The abuse of process cause of action

described herein is also discriminatory against Mr. Calnimptewa and denying him his right of

recover to his injuries of which he incorporates into the discrimination causes of action.

250.       The action of which subjected Mr. Calnimptewa to unnecessary pain and suffering,

emotional distress, additional pain and injury to his knee, his inability to be properly

compensated for his injury in a timely matter and have hsi medical expenses covered as such.

                                    VICARIOUS LIABILITY

251.       SWIFT is liable for physical harm caused by any of their employees or agents and Mr.

Calnimptewa maintains that the actions alleged here occurred while the employees were in the

course and scope of their employment, as Ms. Malkemus’ duties were to supervise and oversee



Michael Calnimptewa
v. Swift Transportation
Complaint 63
and administer worker compensation claims with the company, and her actions were done with

apparent or authorized authority, especially in light of the actual intent and purpose of Mohave as

explained in the fraud section as well as all other agents that were involved in administering and

determining Mr. Calnimptewa’s claim, the fact that the company was wholly owned by SWIFT,

and the fact that SWIFT determined the capital and amount they would payout as to liabilities,

instead of having actual capital set aside as it related to each insurance policy, which was used to

mitigate liabilities owed to claimants and was not an independent entity had the capital and

means to act as an independent insurance company and was not designated as an insurance

company with the FMSCA, the actions of which were done and least in part to benefit SWIFT,

namely, to mitigate liabilities owed to claimants.

252.       Mr. Calnimptewa’s supervisor also had the duties and authority as his supervisor to make

threats to termination, to force him to drive to California and claim that the company would

leave him stranded there this also includes when Mr. Calnimptewa talked to dispatch about his

injury and he was told that he would be terminated if he would not do the load he committed to

that he would be stranded in California with his injury, that he had to take a bus to return home,

that he had to cancel his appointment with the doctor, the conversation made to Ms.

Calnimptewa doctor, in attempting to claim that Mr. Calnimptewa could return to work despite

his physical limitations and the failure to compensate him of his injuries in time, cancelling his

health benefits, forcing him to get medical care where he was not located, forcing him to seek

out and obtain his own medical care as well as all other claims contained in all other actions and

under the factual section the actions and duties of which the employees were all duly authorized

to do so.



Michael Calnimptewa
v. Swift Transportation
Complaint 64
253.       Or that the individuals had apparent authority to do so of which a reasonable person

would have believed that they had such authorized duties and responsibilities as Mr.

Calnimptewa supervisor and and Ms. Melkemus who was in charge of worker compensation

claims, the actions were also at least in part to benefit the company as it related to handling of

individual’s medical claims and coordinating their benefits, and as to managing the company, its

loads to and from locations for its clientele and customers and disciplining and reprimanding and

giving advice to their employees as it related to those loads and any personnel issues from that

employee in connection to that load. This is also in light of Ms. Melkanmus’ actions and the

company’s intent and purpose to mitigate liability toward the company, indicating that the

company authorized Ms. Melkemus to do what she did to mitigate liability owed toward Mr.

Calnimptewa whether or not it was legal or ethical.

254.       Swift as the principal, is also liable for the harm caused by the actions described herein

by its employees and by Mohave in that Swift exerted so much control over the manner through

Ms. Melkemus and legal counsel and the supervisor as it relates to the claims alleged herein and

had the ability to determine whether or not Mr. Calnimptewa should obtain benefits, the offer of

light duty to him, whether or not he should be terminated and if his medical benefits should be

terminated and what doctors he could attend. This is also in light of the financial control that

Swift had over Mohave as explained in the fraud cause of action and Mohave did not act as an

independent insurance claims company and instead as a mere agency for Swift in mitigating

insurance liability claims for the company. ​Mallory v. Brigham Young University,​ 2012 UT App

255.       Gallagher Bassett also is liable for the actions of their employees as they were

authorized to determine liability as it related to Mr. Calnimptewa’ worker compensation



Michael Calnimptewa
v. Swift Transportation
Complaint 65
claims through Kim Bosler and payments and or had apparent authority to determine liability as

it related to his worker compensation claims and payments as a reasonable person would have

thought that the individuals that deprived Mr. Calnimptewa payments and had access to his file

and documents, would have authority from the company to determine whether or not to deny or

allow payments, the actions of which were at least in part as to the benefit of the company and as

it related to their reviewing and denying or approving of claims.

256.       The benefit of which was also to attempt to find a way to mitigate any liability and

money owed to Mr. Calnimptewa and his injuries.

257.       They are also liable for the actions of Melanie Malkemus who under the title of Work

Injury Claims Examiner, acted as an agent with apparent authority, authorized by Gallagher

Bassett to investigate and assess the work-injuries as is related to Mr. Calnimptewa and prepare a

report and documents and findings to the company for their determination of payments.

258.       This is also in light of the contractual relationship they had with Mohave insurance as

either a third-party reinsurance entity as the company claimed to be an insurance company and as

a result, Mohave acted with apparent or authorized authority to determine liability and risks and

actions related to Ms. Malkemus. This was also done at least in part for the benefit of the

company as they were also interested in mitigating risk and any liability owed toward Mr.

Calnimptewa and approved of the actions, schemes, methods, conclusions, determinations, risks,

payments, non-payments made by Mohave insurance.

259.       The actions of Swift with Gallagher Bassett in determining liability and mitigating

liability was also a joint venture of which the two entities relied on one another’s agents in

determining liability with the same purpose in determining liability for worker compensation



Michael Calnimptewa
v. Swift Transportation
Complaint 66
claims and assessing damages and liability for both entities and that the actions of Swift were

authorized for the benefit of Gallagher Bassett acting with apparent authorized authority to work

as a joint ventureship. This is in light of Swift claiming and holding out to have their own

insurance company in determining liability for the company through Mohave and the active

involvement of Ms. Malkemus throughout the claims process and holding out to be a claims

adjuster.

                                      PUNITIVE DAMAGES

260.       As a result of the intentional and or reckless actions described in this complaint under

assault and battery, breach of fiduciary duty, intentional infliction of emotional distress,

intentional interference with economic relations, fraud abuse of process and discrimination Mr.

Calnimptewa seeks punitive damages against the company as a result of what occurred in this

event. Mr. Calnimptewa seeks punitive damages against the company as a result of the unneeded

additional emotional and physically suffering from the intentional actions and to deter future

occurrences from happening with other individuals and employees, the actions of which were

wanton disregard for human life and health toward

261.       Mr. Calnimptewa as described in the complaint and the treatment toward Mr.

Calnimptewa. He also seeks damages for the discrimination based on disability to the amount

allowed under federal and Utah law or at least double the amount of actual damages. He also

seeks damages at least three times the amount of actual damages for all other causes of action.

                                             DAMAGES

262.       Mr. Calnimptewa seeks damages for lost wages and benefits for the actions that occurred

in this cause of action, past and future for the wrongful termination that occurred against Mr.



Michael Calnimptewa
v. Swift Transportation
Complaint 67
Calnimptewa in the amount Mr. Calnimptewa was making and receiving prior to his injury up to

the age of retirement mitigated by any payment received from workers compensation his average

wage was $1,188.85 a week not counting medical benefits and retirement. He seeks how much

he should be receiving in retirement benefits but for the wrongful termination. The benefits of

which are at least $1000 a month. At 58 years old, Mr. Calnimptewa had 9 years left to reach 67

years old for retirement. He was making $72,000 a year with his wage as a result of his weekly

wage and would amount plus $12,000 a year in benefits or $84,000 in wages and benefits a year

and would amount to $756,000 to the age of retirement.

263.       Mr. Calnimptewa seeks damages for medical expenses and and future incurred out of

pocket past and future in relation to his knee injury and the additional damage that he incurred to

his knee as a result of the actions of the company described in the complaint as well as for the

emotional pain and suffering he has suffered past and future mitigated by any payments the

company made by the company of at least $53,174.00 of actual expenses plus additional

expenses for future medical expenses or $159,522.00.

264.       Mr. Calnimptewa seeks consequential damages past and future for what occurred

including the loss of his home, the loss of his car, money borrowed from friends and family and

organizations and the hospital and its reduced fees, including housing, cellphone use, money for

food and other things past and future or at least $136,000.00 for past and $60,000.00 for each

year in the future thereafter.

265.       As a result of what is alleged in the causes of action, Mr. Calnimptewa has suffered from

actual physical pain from the actions of the company, emotional pain and exacerbated conditions

as described in the complaint. Mr. Calnimptewa seeks damages at least four times the amount of



Michael Calnimptewa
v. Swift Transportation
Complaint 68
actual damages for pain and suffering past and future under the causes of action in this

complaint, including loss of enjoyment of life, thoughts of suicide, severe depression, feelings of

hopelessness and helplessness, fear, anxiety, anger, frustration and all other damages described

in this complaint. The total actual damages being at least $1,051,522.00 and would be

$4,206,088.00 or at least four times the amount of actual damages

266.       Mr. Calnimptewa seeks damages for loss of enjoyment of life as it relates to the

additional, unnecessary, pain and suffering he suffered from with his injuries but for the claims

alleged herein, in the amount of at least $360,000 for past loss and $130,000 each year for future

losses.

267.       Mr. Calnimptewa seeks attorney fees to the extent authorized by law under the claims for

disability discrimination and violation of the ERISA act. pursuant to​ ​42 U.S. Code § 12205.

268.       Mr. Calnimptewa seeks punitive damages in the amount described in the section under

punitive damages or $12,618.264.00 or at least three times the amount of actual damages.

269.       Mr. Calnimptewa seeks accrued interest as to the past and future damages. He also seeks

the company to pay for any tax differences taxes that Mr. Calnimptewa might owe on obtaining

an award for his damages as the damages would not have been paid to him yearly and are for

different tax years but would be considered payment as if they were all in the same tax year for

tax purposes, the actual amount he should have been paid during each year he should be entitled

to.

                                      PRAYER FOR RELIEF

270.       Mr. Calnimptewa seeks a finding of liability under a preponderance of the evidence as

described in the causes of action and factual section of this complaint.



Michael Calnimptewa
v. Swift Transportation
Complaint 69
271.       Mr. Calnimptewa seeks damages in the amount described in the sections under damages

including punitive damages.

272.       Mr. Calnimptewa requests that a jury trial be issued to address the factual claims as

applied to the legal claims in this matter.

273.       Mr. Calnimptewa seeks any other relief the court may deem due fit in this matter as

justice so requires.

                                Respectfully submitted this 18th day of January, 2019



                                /s/ Brian K. Jackson
                                __________________________
                                Brian K. Jackson
                                Brian K. Jackson, LLC
                                Attorney for Michael Calnimptewa




Michael Calnimptewa
v. Swift Transportation
Complaint 70
